Exhibit 10.1

 
STOCK PURCHASE AND SALE AGREEMENT


BY AND BETWEEN


THE STOCKHOLDERS OF
MOLECULAR INSIGHT PHARMACEUTICALS, INC.
(THE "STOCKHOLDERS")


MOLECULAR INSIGHT PHARMACEUTICALS, INC.
(THE "COMPANY")


PROGENICS PHARMACEUTICALS, INC.
(THE "BUYER")


AND


HIGHLAND CAPITAL MANAGEMENT, L.P.
(THE "STOCKHOLDERS REPRESENTATIVE")


January 16, 2013
 

--------------------------------------------------------------------------------

Exhibit 10.1


TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1
1.1
Definitions
1
1.2
Interpretation
13
ARTICLE II PURCHASE AND SALE AND ACQUISITION CONSIDERATION
13
2.1
Purchase and Sale
13
2.2
Closing
14
2.3
Company Closing Cash
14
2.4
Escrow Funds
15
2.5
Closing Payment
15
2.6
Milestone Payments
16
2.7
Milestone Records
17
2.8
Milestone Dispute Resolution.
18
2.9
Notice and Payment of Milestone Amounts.
18
2.10
Tax Matters; Transfer Taxes
20
2.11
Withholding
20
2.12
Rights Not Transferable
20
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
20
3.1
Organization and Qualification
20
3.2
Authority; Enforceability
21
3.3
No Conflict
21
3.4
Required Filings and Consents
22
3.5
Capitalization
22
3.6
Intellectual Property.
23
3.7
Contracts
28
3.8
Compliance with Laws
30
3.9
Regulatory Compliance.
31
3.10
Clinical Studies
32
3.11
Financial Statements
32
3.12
Claims and Proceedings
33
3.13
No Finder
34
3.14
Absence of Certain Changes and Events
34
3.15
Foreign Corrupt Practices
35
3.16
Taxes
35
3.17
No Undisclosed Liabilities
36
3.18
Litigation
37
3.19
Interested Party Transactions
37
3.20
Labor Matters.
37
3.21
Employee Benefits.
38
3.22
Licenses, Permits and Registrations
41
3.23
Environmental Matters.
41
3.24
Insurance
43
3.25
Real Property.
43

 

--------------------------------------------------------------------------------

Exhibit 10.1
 
3.26
Title to Tangible Property and Assets
44
3.27
Books and Records
44
3.28
Disclosure
44
3.29
Disclaimer
44
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
45
4.1
Organization and Qualification
45
4.2
Ownership of the Shares
45
4.3
Authority; Enforceability
45
4.4
Noncontravention
46
4.5
Purchase Entirely for Own Account
46
4.6
Investment Experience
46
4.7
Disclosure of Information
46
4.8
Restricted Securities
46
4.9
Legends
46
4.10
Accredited Investor
47
4.11
No General Solicitation
47
4.12
Prohibited Transactions
47
4.13
No Finder
48
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER
48
5.1
Organization and Qualification
48
5.2
Authority Relative to this Agreement
48
5.3
No Conflict
48
5.4
Required Filings and Consents
49
5.5
Claims and Proceedings
49
5.6
No Finder
49
5.7
Valid Issuance of Shares; Reservation of Shares
49
ARTICLE VI COVENANTS RELATING TO THE CONDUCT OF THE BUSINESS
49
6.1
Access and Information
49
6.2
Conduct of Business
49
6.3
No Shop.
52
6.4
Commercially Reasonable Efforts
52
6.5
Notification.
52
6.6
Termination of 401(k) Plan
53
ARTICLE VII CONDITIONS TO CLOSING
53
7.1
Conditions to the Obligations of Buyer
53
7.2
Conditions to the Obligations of the Company and Stockholders
56
ARTICLE VIII ADDITIONAL COVENANTS
56
8.1
Further Assurances
56
8.2
Public Announcements
57
8.3
Confidentiality
57
8.4
Expenses
57
8.5
Regulatory Filing
57


 

--------------------------------------------------------------------------------

Exhibit 10.1
 
8.6
Tax Matters
57
8.7
Audited Financial Statements
58
ARTICLE IX SURVIVAL; INDEMNIFICATION
59
9.1
Survival.
59
9.2
Indemnification by Stockholders
59
9.3
Indemnification by Buyer
60
9.4
Notice of Claims.
60
9.5
Limitation of Claims.
62
9.6
Objections to Claims
63
9.7
Resolution of Conflicts
64
9.8
Survival of Indemnification Claims
64
9.9
Tax Effect of Indemnification Payments
64
9.10
Tax Benefits
64
9.11
Insurance
64
9.12
Indemnification Not Affected by Investigation
64
9.13
Special Damages
64
ARTICLE X TERMINATION
65
10.1
Termination Prior to Closing
65
10.2
Effect of Termination Prior to Closing
65
ARTICLE XI GENERAL
66
11.1
Notices
66
11.2
Assignment; Binding Effect
67
11.3
No Third Party Beneficiaries
67
11.4
Incorporation of Exhibits
67
11.5
Governing Law and Arbitration
68
11.6
Headings; Interpretation
68
11.7
Counterparts; Facsimiles
69
11.8
Entire Agreement
69
11.9
Specific Enforcement
69
11.10
Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies
69
11.11
Expenses
69
11.12
Stockholders Representative
69
11.13
Certain Information
72


 

--------------------------------------------------------------------------------

Exhibit 10.1


COMPANY DISCLOSURE SCHEDULE
Schedule A:
STOCKHOLDERS
 
 
Schedule B:
COMPANY NOTES
 
 
Schedule C:
COMPANY WARRANTS
 
 
Exhibit A:
AZEDRA PROGRAM PATENTS
 
 
Exhibit B:
IMAGING (MIP-1404) PROGRAM PATENTS
 
 
Exhibit C:
THERAPEUTIC (MIP-1095) PROGRAM PATENTS
 
 
Exhibit D:
RUBIN AND RUDMAN LLP OPINION LETTER
 
 
Exhibit E:
REGULATORY ASSETS
 
 
Exhibit F:
CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF THE COMPANY

 

--------------------------------------------------------------------------------

Exhibit 10.1


STOCK PURCHASE AND SALE AGREEMENT
THIS STOCK PURCHASE AND SALE AGREEMENT is made and entered into as of January
16, 2013 (the "Effective Date"), by and among each of the Stockholders listed on
Schedule A attached hereto (each individually, a "Stockholder" and collectively,
the "Stockholders"), Molecular Insight Pharmaceuticals, Inc., a Delaware
corporation duly organized under law (the "Company"), Progenics Pharmaceuticals,
Inc., a Delaware corporation duly organized under law (the "Buyer"), and
Highland Capital Management, L.P., as stockholders' representative (the
"Stockholders Representative").  The Buyer, Company, the Stockholders
Representative and Stockholders are sometimes individually referred to as a
"Party", and collectively, as the "Parties".
RECITALS:
All of the issued and outstanding shares of common stock, par value $0.0001 per
share, of the Company (the "Company Common Stock") are held by the Stockholders
listed on Schedule A attached hereto and made a part hereof, and no other
capital stock, equity securities or debt securities of the Company are issued
and outstanding;
The Stockholders desire to sell, and the Buyer desires to purchase, all of the
issued and outstanding shares of the Company Common Stock, for the consideration
and on the terms and conditions set forth in this Agreement (collectively, the
"Acquisition"); and
Immediately prior to the Closing (as hereinafter defined), (i) the Molecular
Insight Pharmaceuticals, Inc. 2012 Phantom Equity Appreciation Incentive
Compensation Plan (the "Incentive Compensation Plan") shall be terminated, (ii)
all participants in the Incentive Compensation Plan shall agree and acknowledge
that their awards under the Incentive Compensation Plan are terminated without
any payment in respect thereof and will not survive the Closing, and (iii) all
treasury shares held by the Company shall be cancelled.
NOW, THEREFORE, in consideration of the herein premises, agreements, promises,
representations, warranties and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby expressly acknowledged,
accepted and agreed to, the Parties, intending to be legally bound, hereby agree
as follows:
ARTICLE I  
DEFINITIONS
1.1      Definitions. As used herein, the following terms have the following
meanings:
 
(1)            "Affiliate" means with respect to a Party, any Person that
controls, is controlled by, or is under common control with such Party.  For
purposes of this Section 1.1(1), "control" shall refer to direct or indirect
ownership of fifty (50%) percent or more of the stock or shares having the right
to vote for the election of directors of such Person.
 
(2)            "Agreement" means this Stock Purchase and Sale Agreement.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
1

--------------------------------------------------------------------------------

Exhibit 10.1


(3)            "Azedra Product(s)" means any therapeutic product containing or
comprising any Azedra Program Compound, including Ultratrace iobenguane I 131,
whether or not as the sole active ingredient and in any dosage, form or
formulation.
 
(4)            "Azedra Program" means the Company's therapeutic program for the
treatment of malignant pheochromocytoma, pediatric neuroblastoma and carcinoid
cancers with Ultratrace iobenguane I 131.
 
(5)            "Azedra Program Compound" means:  (a) Ultratrace iobenguane I
131; (b) any compound claimed generically or specifically or otherwise covered
in any of the Azedra Program Patents, including intermediates; and (c) any
derivative of any compound described in clause (a) or (b) above, whether
existing on the Closing Date or generated or synthesized by or on behalf of the
Buyer after the Closing.
 
(6)            "Azedra Program Know-How" means Know-How related to the Azedra
Program and not already included in the Azedra Program Patents, which Know-How
is Controlled by the Company immediately prior to the Closing.
 
(7)            "Azedra Program Patents" means inventions, applications, and
patents set forth in Exhibit A annexed hereto and made a part hereof and any and
all applications filed in any country based thereon, including applications in
countries other than the country of priority filing under the provisions of any
international convention; any and all patents, including reissues and extensions
thereof, obtained in any country upon said inventions; any and all continuing
applications, including divisional, continuation and continuation-in-part
applications; any substitute applications; all prior applications disclosing
said inventions to which the present application claims priority; and to any
other applications claiming the benefit of said prior applications.
 
(8)            "Azedra Program Technology" means the Azedra Program Patents and
the Azedra Program Know-How.
 
(9)            "Business Day" means any day other than a Saturday, Sunday or a
day on which banks in New York, New York are obligated by applicable Law or
executive Order to close or are otherwise generally closed.
 
(10)            "Buyer Board" means the board of directors of the Buyer.
 
(11)            "Buyer Common Stock" means the Buyer's common stock, with a par
value of $0.0013 per share.
 
(12)            "Buyer Stock Certificates" means the certificates issued by the
Buyer to the Stockholders for their respective Pro Rata Shares of the Buyer's
Common Stock constituting the Closing Stock Payment.
 
(13)            "Code" means the Internal Revenue Code of 1986, as it may be
amended from time to time and any successor thereto.
 
(14)            "Company Board" means the board of directors of the Company.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
2

--------------------------------------------------------------------------------

Exhibit 10.1


(15)            "Company Bylaws" means the Bylaws of the Company adopted by the
Company Board as of May 12, 2011, as currently in effect.
 
(16)            "Company Capital Stock" means the Company Common Stock and the
Company Series A Preferred Stock, collectively.
 
(17)            "Company Cash Liabilities" means (i) the Company's total
Liabilities payable in cash as of the Closing Date (including an amount equal to
all accounts payable and accrued Liabilities of the Company as of the Closing
Date calculated in accordance with GAAP), plus (ii) the amount of all
Transaction Expenses, plus (iii) the amount of all employee severance expenses
[*], plus (iv) the amount of all termination fees and expenses [*], plus (v) all
costs, fees and expenses of BDO USA, LLP and [*] to prepare the financial
statements referred to in Section 8.7 hereof.
 
(18)            "Company Certificate of Incorporation" means the Amended and
Restated Certificate of Incorporation of the Company filed with the Secretary of
State of the State of Delaware on May 29, 2011, as currently in effect.
 
(19)            "Company Data" means all data contained in any databases of the
Company (including any Trade Secrets and Personal Data) and all other
information and data compilations used by, or necessary to the business of, the
Company.
 
(20)            "Company Financing Documents" means (i) that certain Investors'
Rights Agreement dated as of May 20, 2011, by and among the Company and the
other parties thereto, and (ii) that certain Stockholders' Agreement dated as of
May 20, 2011, by and among the Company and the other parties thereto.
 
(21)            "Company IP" means all Intellectual Property in which the
Company has (or purports to have) an ownership interest or an exclusive license
or similar exclusive right in any field or territory.
 
(22)            "Company IT Systems" means all information technology and
computer systems relating to the transmission, storage, maintenance,
organization, presentation, generation, processing or analysis of data and
information, whether or not in electronic format, used in or necessary to the
conduct of the business of the Company.
 
(23)            "Company Notes" means those certain notes or amounts owed (as
set forth in Schedule B attached hereto) under that certain Credit Agreement
dated as of May 20, 2011, by and among the Company, [*], as administrative
agent, and the lenders named therein (the "Credit Agreement").
 
(24)            "Company Series A Preferred Stock" means Series A convertible
preferred stock, par value $0.0001 per share, of the Company.
 
(25)            "Company Warrants" means those certain Warrants to Purchase
Series A Convertible Preferred Stock set forth in Schedule C attached hereto.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
3

--------------------------------------------------------------------------------

Exhibit 10.1


(26)            "Contract" means any contract, arrangement, agreement, purchase
order, license, sublicense, lease, note, bond, indenture, mortgage, undertaking
or other binding commitment, instrument or obligation, whether oral or written.
 
(27)            "Control" or "Controlled" means with respect to any Know-How or
any Intellectual Property, possession by a Person of the ability (whether by
ownership, license, covenant not to sue or otherwise) to grant access to, to
grant use of, or to grant a license or a sublicense or other right of or under
such Know-How or Intellectual Property without violating the terms of any
agreement or other arrangement with any Third Party.
 
(28)            "Damages" means all damages, losses, charges, Liabilities,
payments, judgments, settlements, assessments, deficiencies, Taxes, interest,
penalties, and costs and expenses (including removal costs, remediation costs,
closure costs, fines, penalties and expenses of investigation and ongoing
monitoring, reasonable attorneys' fees, other professional and experts' fees,
and out of pocket disbursements).
 
(29)            "EMA" means the European Medicines Agency or any successor
agency thereof performing similar functions.
 
(30)            "Environmental Laws" means any applicable federal, state,
provincial, local and foreign Law (including common law), treaty, judicial
decision, regulation, rule, Order, Permit or governmental restriction or
requirement or any agreement or Contract with any Governmental Authorities,
relating to human health and safety, the indoor or outdoor environment,
Hazardous Substances, waste management, natural resources, or pollution.
 
(31)            "Environmental Permits" means all Permits issued by Governmental
Authorities as required under Environmental Laws for the Company to conduct its
business and operations.
 
(32)            "Escrow Agent" means [*].
 
(33)            "Exchange Act" means the U.S. Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.
 
(34)            "Fair Market Value" means, in respect of shares of Buyer Common
Stock, the average of the closing prices of a share of Buyer Common Stock on The
NASDAQ Capital Market over [*].
 
(35)            "FDA" means the Food and Drug Administration of the United
States Department of Health and Human Services or any successor agency thereof
performing similar functions.
 
(36)            "First Commercial Sale" means the first legal sale anywhere in
the world for monetary value for end use or consumption but shall not include
the use in a clinical trial or the distribution of free samples.
 
(37)            "Fiscal Year" means the annual period used from time to time by
the Company for accounting purposes.
 
(38)            "GAAP" means United States generally accepted accounting
principles.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
4

--------------------------------------------------------------------------------

Exhibit 10.1


(39)            "Governmental Authorities" means all agencies, authorities,
bodies, boards, commissions, courts, tribunals, arbitrators, instrumentalities,
legislatures and offices of any nature whatsoever of any government or political
subdivision, any stock exchange or similar self-regulatory organization or any
quasi-governmental or private body exercising any regulatory, Taxing or other
governmental or quasi-governmental authority, in each case, whether
supranational, national, foreign, federal, state, provincial, county, district,
municipality, city or otherwise, including any Regulatory Authority.
 
(40)            "Hazardous Substance" means any material, chemical, emission or
substance that has been designated by any Government Authority to be
radioactive, toxic, hazardous, a pollutant, a contaminant, or otherwise a danger
to health, reproduction or the environment.
 
(41)            "Imaging (MIP-1404) Program" means the Company's molecular
imaging radiopharmaceutical product candidate for imaging [*].
 
(42)            "Imaging (MIP-1404) Program Compound" means:  [*] and any
related precursors or intermediates.
 
(43)            "Imaging (MIP-1404) Program Know-How" means Know-How related to
the Imaging (MIP-1404) Program and not already included in the Imaging
(MIP-1404) Program Patents, which Know-How is Controlled by the Company
immediately prior to the Closing.
 
(44)            "Imaging (MIP-1404) Program Patents" means inventions,
applications, and patents set forth in Exhibit B annexed hereto and made a part
hereof and any and all applications filed in any country based thereon,
including applications in countries other than the country of priority filing
under the provisions of the international convention; any and all patents,
including reissues and extensions thereof, obtained in any country upon said
inventions; any and all continuing applications, including divisional,
continuation and continuation-in-part applications; any substitute applications;
all prior applications disclosing said inventions to which the present
application claims priority; and to any other applications claiming the benefit
of said prior applications.
 
(45)            Imaging (MIP-1404) Product means any product containing the
Imaging (MIP-1404) Program Compound whether or not as the sole active
ingredient, and in any dosage, form or formulation, for the detection of [*].
 
(46)            "Imaging (MIP-1404) Program Technology" means the Imaging
(MIP-1404) Program Patents and the Imaging (MIP-1404) Program Know-How.
 
(47)            "IND" means an Investigational New Drug Application filed with
the FDA pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations
(or its successor regulation), or the equivalent application or filing filed
with any equivalent agency or Governmental Authority outside the United States
of America (including any supra-national agency such as the EMA), and all
supplements, amendments, variations, extensions and renewals thereof that may be
filed with respect to the foregoing.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
5

--------------------------------------------------------------------------------

Exhibit 10.1


(48)            "Intellectual Property" means, collectively: (a) all United
States and non-United States registered, unregistered and pending: (i) Marks;
(ii) copyrights (including those in computer software), and all registrations
and applications therefor; and (iii) Patents; and (b) all: (i) computer
software; (ii) Trade Secrets and other Know-How; (iii) websites and webpages and
related items, and all intellectual property and proprietary rights incorporated
therein; and (iv) other intellectual property and proprietary rights, including,
but not limited to, rights of publicity, privacy, moral rights and rights of
attribution.
 
(49)            "IRS" means the United States Internal Revenue Service.
 
(50)            "Know-How" means inventions (whether or not patentable),
invention disclosures, processes, methods, algorithms and formulae, know-how,
trade secrets, technology, information, knowledge, practices, formulas,
instructions, skills, techniques, technical data, designs, drawings, computer
programs, apparatus, results of experiments, test data, including
pharmacological, toxicological and clinical data, analytical and quality control
data, manufacturing data and descriptions, market data, devices, assays,
chemical formulations, notes of experiments, specifications, compositions of
matter, physical, chemical and biological materials and compounds, whether in
intangible, tangible, written, electronic or other form.
 
(51)            "Knowledge" means:  (a) with respect to the Company, the
knowledge of a particular fact, circumstance, event or other matter of (1) [*].
and [*], (2) with respect to Section 3.6 (Intellectual Property), [*] and, with
respect to Section 3.11 (Financial Statements), [*] (collectively, the "Company
Representatives"), and (b) with respect to Buyer, the actual knowledge of a
particular fact, circumstance, event or other matter of the Buyer's [*], [*] or
[*].  Any Company Representative will, in the absence of countervailing facts,
be presumed to have knowledge of a particular fact, circumstance, event or other
matter if:  (i) such fact, circumstance, event or other matter is conspicuously
reflected in one or more documents (whether written or electronic, including
electronic mails sent to or by such Company Representative) in, or that have
been in, the possession of such Company Representative, including his or her
personal files or (ii) such fact, circumstance, event or other matter is
conspicuously reflected in one or more documents (whether written or electronic)
contained in books and records of such Company Representative.
 
(52)            "Laws" mean any statute, law, ordinance, regulation, rule, code,
Order, other requirement or rule of law enacted, issued, promulgated, enforced
or entered by a Governmental Authority.
 
(53)            "Liability" means any direct or indirect indebtedness,
liability, assessment, expense, claim, loss, damage, deficiency, obligation, Tax
or responsibility, known or unknown, disputed or undisputed, joint or several,
vested or unvested, executory or not, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, determinable or
undeterminable, accrued or unaccrued, absolute or not, actual or potential,
contingent or otherwise (including any liability under any guarantees, letters
of credit, performance credits or with respect to insurance loss accruals),
whenever or however arising (including, whether arising out of any contract or
tort based on negligence or strict liability) and whether or not the same would
be required by GAAP to be reflected in financial statements or disclosed in the
notes thereto.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
6

--------------------------------------------------------------------------------

Exhibit 10.1


(54)            "Licensees" means all Persons who acquire license rights from
the Buyer or any of its Affiliates as a direct licensor or sub-licensor in or to
any of the Program Assets and, in respect of any assignment, conveyance, or
transfer under Section 2.9.3, all Persons who acquire license rights from
Surviving Persons and Affiliates thereof as a direct licensor or sub-licensor in
or to any of the Program Assets.
 
(55)            "Lien" means with respect to any property or asset, any
mortgage, deed of trust, security interest, lease, agreement, lien, pledge,
charge, claim, equitable interest, right-of-way, easement, encroachment, title
retention device, conditional sale, preemptive right, right of first refusal or
similar restriction or right, including any restriction on use, option,
judgment, title defect or encumbrance of any kind, including any restriction on
the ownership, use, voting, transfer, possession, receipt of income or other
exercise of any attributes of ownership, in respect of such property or asset.
 
(56)            "Management Employees" means [*],[*],[*],[*],[*] and [*].
 
(57)            "Marks" means all United States and foreign trademarks, service
marks, trade names, service names, brand names, trade dress rights, logos,
Internet domain names and corporate names, together with the goodwill associated
with any of the foregoing, and all applications, registrations and renewals
thereof.
 
(58)            "Material Adverse Effect" means any change, event, violation,
inaccuracy, circumstance or effect that, individually or taken together with all
other changes, events, violations, inaccuracies, circumstances or effects, and
regardless of whether or not any such change, event, violation, inaccuracy,
circumstance or effect constitutes a breach of the representations or warranties
made by the Company in this Agreement:  (i) is, or is reasonably likely to be,
materially adverse in relation to the Company's near term or longer term
condition (financial or otherwise), facilities, properties, assets, Liabilities,
business, operations or results of operations, or (ii) could reasonably be
expected to impair, impede or delay the ability of the Company to consummate the
Acquisition or perform its obligations under this Agreement; provided, however,
that none of the following (individually or in combination) shall be deemed to
constitute, or shall be taken into account in determining whether there has
been, a Material Adverse Effect: (a) any adverse effect resulting directly from
changes in general economic conditions, provided that such changes in general
economic conditions do not have a disproportionate effect on the Company
relative to other participants in the Company's industry; (b) any adverse effect
resulting directly from changes generally affecting the industry in which the
Company operates, provided that such changes do not have a disproportionate
effect on the Company relative to other participants in such industry; (c) any
adverse effect resulting directly from the announcement of this Agreement or the
pendency of the transactions contemplated hereunder; or (d) any adverse effect
resulting directly from any change in GAAP or any change in applicable Laws or
the interpretation thereof.
 
(59)            "Material Programs" means the Primary Programs and any other
drug or platform development programs material to, or reasonably anticipated to
be material to, the business of the Company or the combined business of the
Company and the Buyer.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
7

--------------------------------------------------------------------------------

Exhibit 10.1


(60)            "NDA" means a New Drug Application (as more fully described in
21 CFR 314.50 et seq. or its successor regulation), or any amendment or
supplement thereto, as submitted to the FDA.
 
(61)            "Net Sales" means the aggregate Proceeds received by all Selling
Persons with respect to the worldwide sales of Azedra Products, Imaging
(MIP-1404) Products and Therapeutic (MIP-1095) Product.
 
(62)            "Patents" means patents (including utility, utility model, plant
and design patents, and certificates of invention), patent applications
(including additions, provisional, national, regional and international
applications, as well as original, continuation, continuation-in-part,
divisionals, continued prosecution applications, reissues, and re-examination
applications), patent or invention disclosures, registrations, applications for
registrations and any term extension or other action by a Governmental Authority
which provides rights beyond the original expiration date of any of the
foregoing.
 
(63)            "Paying Agent" means [*].
 
(64)            "Paying Agent Agreement" means the Paying Agent Agreement to be
entered by the Paying Agent, the Buyer and the Stockholders Representative at
the Closing in a form acceptable to the Buyer.
 
(65)            "Permits" mean licenses, clearances, certificates, consents,
permits, approvals or other similar authorization from, or declarations,
registrations or filings with, Government Authorities.
 
(66)            "Person" means an individual, corporation, partnership, limited
partnership, limited liability company, limited liability partnership,
syndicate, person (including a "person" as defined in Section 13(d)(3) of the
Exchange Act), trust, association, entity or government or political
subdivision, agency or instrumentality of a government.
 
(67)            "Personal Data" means a natural person's name or any other piece
of information that allows the identification of a natural person.
 
(68)            "Pre-Closing Tax Period" means any taxable period ending on or
before the Closing Date and the portion of the Straddle Period deemed to end on
the Closing Date.
 
(69)            "Pre-Closing Taxes" means (i) any Taxes of the Company with
respect to any Pre-Closing Tax Period and (ii) any Taxes for which the Company
is held liable under Treasury Regulations Section 1.1502-6 (or any corresponding
or similar provision of state, local or foreign Tax Law) by reason of such
entity being included in any consolidated, affiliated, combined or unitary group
in any Pre-Closing Tax Period.  The amount of any Tax based on or measured by
income or receipts of the Company that is allocable to the portion of a Straddle
Period ending on the Closing Date shall be determined based on an interim
closing of the books as of the close of business on the Closing Date (and for
such purpose, the Tax period of any partnership or other pass-through entity in
which the Company holds a beneficial interest shall be deemed to terminate at
such time) and the amount of any other Tax of the Company that is allocable to
the portion of a Straddle Period ending on the Closing Date shall be deemed to
be the amount of such Tax for the entire Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the portion of the
Straddle Period that is deemed to end on the Closing Date and the denominator of
which is the total number of days in the entire Straddle Period.  Determination
of any Tax based on an interim closing of the books, as provided in the
immediately preceding sentence, shall be made by assuming that the tax year of
the Company ended as of the close of business on the Closing Date (whether or
not it actually does end on such date).  For purposes of such determination, any
discharge of indebtedness income realized by the Company in connection with any
Pre-Closing Tax Period transactions contemplated by this Agreement shall be
deemed to occur as of a date in the Pre-Closing Tax Period, the Company's
insolvency for purposes of Code Section 108(a) shall be determined immediately
prior to any such discharge, and any reduction of the Company's net operating
loss carryovers or other tax attributes under Code Section 108(b) shall be
deemed to occur after the determination of the Pre-Closing Taxes.
 Notwithstanding any provision hereof, Pre-Closing Taxes shall not include any
Tax liability incurred as a result of an election made under Code Section 338.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
8

--------------------------------------------------------------------------------

Exhibit 10.1


(70)            "Primary Products" means an Azedra Product, an Imaging
(MIP-1404) Product or a Therapeutic (MIP-1095) Product.
 
(71)            "Primary Programs" means any one or more of the Azedra Products,
Azedra Program, Azedra Program Compound, Azedra Program Know-How, Azedra Program
Patents, Imaging (MIP-1404) Product, Imaging (MIP-1404) Program Compound,
Imaging (MIP-1404) Program Know-How, Imaging (MIP-1404) Program Patents, Imaging
(MIP-1404) Program, Therapeutic (MIP-1095) Product, Therapeutic (MIP-1095)
Program Compound, Therapeutic (MIP-1095) Program Know-How, Therapeutic
(MIP-1095) Program Patents, or Therapeutic (MIP-1095) Program, and any business
activity of the Company relating to any of the foregoing.
 
(72)            "Proceeds" means the gross amount of cash actually received less
the following deductions; provided that no specific amount deducted under any
clause below shall be deducted again under any other clause below:
 
(i)            trade, cash and quantity discounts actually given to Third
Parties;


(ii)            allowances, rebates, retroactive or otherwise, or charge backs
actually granted or paid to Governmental Authorities, group purchasing
organizations, Third Party payors (including managed health care organizations)
or trade customers;


(iii)            amounts repaid or credited to Third Parties by reason of
rejections, defects, return goods allowance, recalls or returns;


(iv)            freight, shipment and insurance costs actually incurred
transporting goods to a Third Party purchaser and which are paid by the Buyer
without reimbursement or other payment or consideration therefor from any Third
Party;


(v)            sales, value-added, excise taxes, tariffs and duties, and other
taxes and government charges directly related to the sale, to the extent that
such items are included in the Proceeds without reimbursement from any Third
Party (but not including taxes assessed against the Buyer's income derived from
such sale);
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
9

--------------------------------------------------------------------------------

Exhibit 10.1
 
(vi)            charge-back payments and rebates granted to (a) managed
healthcare organizations, (b) federal, state, provincial or local governments or
other agencies, (c) purchasers and reimbursers, or (d) trade customers,
including wholesaler and chain and pharmacy buying groups, all only to the
extent permitted by applicable Laws; and


(vii)            amounts required, in Buyer's good faith judgment, to be paid to
Third Parties for any licenses to blocking Patents.


All of the foregoing shall be determined in accordance with GAAP on a basis
consistent with past practice of the Buyer, including in relation to the
determination of the equivalent U.S. Dollar amount of any payment made in
foreign currency.  For avoidance of doubt and notwithstanding anything to the
contrary in this Agreement, the term "Proceeds" shall not include any amounts
derived from sales by Persons who did not legally acquire interests or rights in
the Primary Programs directly or indirectly from the Company.
(73)            "Program Assets" means any one or more of the Azedra Products,
Azedra Program, Azedra Program Compound, Azedra Program Know-How, Azedra Program
Patents, Imaging (MIP-1404) Product, Imaging (MIP-1404) Program Compound,
Imaging (MIP-1404) Program Know-How, Imaging (MIP-1404) Program Patents, Imaging
(MIP-1404) Program, Therapeutic (MIP-1095) Product, Therapeutic (MIP-1095)
Program Compound, Therapeutic (MIP-1095) Program Know-How, Therapeutic
(MIP-1095) Program Patents, or Therapeutic (MIP-1095) Program.
 
(74)            "Pro-Rata Share" means, for each Stockholder, the percentage
share set forth opposite such Stockholder's name on Schedule A attached hereto.
 
(75)            "Registered IP" means all Intellectual Property that is
registered, filed, issued or granted under the authority of, with or by any
Governmental Authority, including all Patents, registered copyrights, and
registered Marks.
 
(76)            "Regulatory Authority" means any Governmental Authority having
authority in any country, state or region to regulate, control, or administer
any Law applicable to, the safety, efficacy reliability, investigation,
development, manufacture, marketing, and sale of pharmaceuticals, medical
products, biological or biopharmaceuticals, including the FDA and the EMA.
 
(77)            "Release" shall mean any release, spill, leak, emission,
deposit, pumping, pouring, emptying, discharging, injecting, escaping, leaching,
disposing, dumping, dispersion or migration of Hazardous Substances into, under,
above, onto or from any indoor or outdoor medium, including: (i) the movement of
Hazardous Substances through, in, under, above, or from any medium; (ii) the
movement of Hazardous Substances off site from any real property; and (iii) the
abandonment of barrels, tanks, containers or other closed receptacles containing
Hazardous Substances.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
10

--------------------------------------------------------------------------------

Exhibit 10.1


(78)            "Representatives" means directors, officers, members, managers,
employees, attorneys, accountants, representatives and other agents.
 
(79)            "Selling Persons" means the Buyer, Affiliates of the Buyer and
all Licensees and, in respect of any assignment, conveyance or transfer under
Section 2.9.3, Surviving Persons, Affiliates thereof, and Licensees therefrom.
 
(80)            "SEC" means the U.S. Securities and Exchange Commission.
 
(81)            "Securities Act" means the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
 
(82)            "Straddle Period" means any taxable period beginning on or
before the Closing Date and ending after the Closing Date.
 
(83)            "Subsidiary" means any corporation, association, business
entity, partnership, limited liability company or other Person of which a
Person, either alone or together with one or more Subsidiaries or by one or more
other Subsidiaries, (i) directly or indirectly owns or controls securities or
other interests representing more than fifty percent (50%) of the voting power
of such Person or (ii) is entitled, by Contract or otherwise, to elect, appoint
or designate Persons constituting a majority of the members of such Person's
board of directors or other governing body.
 
(84)            "Tax Return" means any return, report, statement, form or other
documentation (including any additional or supporting material and any
amendments or supplements) filed or maintained, or required to be filed or
maintained, with respect to or in connection with the calculation,
determination, assessment or collection of any Taxes.
 
(85)            "Taxes" means: (i) any and all taxes, fees, levies, duties,
tariffs, imposts and other charges of any kind, imposed by any taxing authority,
including taxes or other charges on, measured by, or with respect to income,
franchise, windfall or other profits, gross receipts, property, sales, use,
value added, good and services, capital stock, payroll, employment, social
security, workers' compensation, unemployment compensation, escheat, unclaimed
property, real or personal property or net worth; taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value-added or gains
taxes; (ii) any Liability for the payment of any amounts of the type described
in clause  (i) as a result of being a member of an affiliated, combined,
consolidated or unitary group for any taxable period; (iii) any Liability for
the payment of amounts of the type described in clause (i) or (ii) as a result
of being a transferee of, or a successor in interest to, any Person or as a
result of an express or implied obligation to indemnify any Person; and (iv) any
and all interest, penalties, additions to tax and additional amounts imposed in
connection with or with respect to any amounts described in (i), (ii) or (iii).
 
(86)            "Therapeutic (MIP-1095) Product" means any therapeutic product
containing the Therapeutic (MIP-1095) Program Compound whether or not as the
sole active ingredient, and in any dosage, form or formulation, for the
treatment of metatastic castration-resistant prostate cancer (CRPC).
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
11

--------------------------------------------------------------------------------

Exhibit 10.1


(87)            "Therapeutic (MIP-1095) Program" means the Therapeutic
(MIP-1095) Program Compound for the treatment of [*].
 
(88)            "Therapeutic (MIP-1095) Program Compound" means [*].
 
(89)            "Therapeutic (MIP-1095) Program Know-How" means Know-How related
to the Therapeutic (MIP-1095) Program and not already included in the
Therapeutic (MIP-1095) Program Patents, which Know-How is Controlled by the
Company immediately prior to the Closing.
 
(90)            "Therapeutic (MIP-1095) Program Patents" means inventions,
applications, and patents set forth in Exhibit C annexed hereto and made a part
hereof and any and all applications filed in any country based thereon,
including applications in countries other than the country of priority filing
under the provisions of any international convention; any and all patents,
including reissues and extensions thereof, obtained in any country upon said
inventions; any and all continuing applications, including divisional,
continuation and continuation-in-part applications, any substitute applications;
all prior applications disclosing said inventions to which the present
application claims priority; and to any other applications claiming the benefit
of said prior applications.
 
(91)            "Therapeutic (MIP-1095) Program Technology" means the
Therapeutic (MIP-1095) Program Patents and the Therapeutic (MIP-1095) Program
Know-How.
 
(92)            "Third Party" means any Person other than the Stockholders, the
Company or Buyer.
 
(93)            "Third Party Claim" means any Claim brought or instituted by any
one or more Persons other than the Parties.
 
(94)            "[*]" means [*], a [*].
 
(95)            "[*] Agreement" means that certain [*]dated as of [*], by and
between the Company and [*], a [*] (and agreed to and accepted by [*]), as
amended by that certain [*] dated as of [*] and that certain [*] to [*] dated as
of [*].  The Company agrees and covenants that the [*] Agreement shall not be
amended, supplemented or otherwise modified as of the Closing.
 
(96)            "Trade Secrets" means any Know-How which in the reasonable
business judgment of the owner thereof has value or confers a competitive
advantage to such owner due to such Know-How not being generally known or not
publicly disseminated.
 
(97)            "Transaction Documents" means this Agreement, the Paying Agent
Agreement and the Escrow Agreement together with all ancillary agreements,
certificates, affidavits, consents and the like.
 
(98)            "Transaction Expenses" means the sum, without duplication, of
all third party fees and expenses incurred by the Company in connection with the
Acquisition, this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby, whether or not billed or accrued,
including, without limitation, any Taxes, any fees and expenses of attorneys or
accountants, the maximum amount of fees and expenses payable to financial
advisors, investment bankers and brokers of the Company, premiums, fees and
expenses related to any tail policy to a directors' and officers' liability
insurance covering the directors and officers of the Company serving in such
positions prior to the Closing, Transfer Taxes to by paid by the Stockholders
pursuant to this Agreement and any such fees incurred by the Stockholders paid
for or to be paid for by the Company or the Stockholders.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12

--------------------------------------------------------------------------------

Exhibit 10.1


(99)            "Transfer Agent" means American Stock Transfer & Trust Company.
 
(100)            "UK Subsidiary" means Molecular Insight Limited, a company
formed and existing under the laws of the United Kingdom.
 
(101)            "[*] License Agreement" means that certain License Agreement
effective as of [*], by and among [*],[*] and the Company.
 
1.2            Interpretation. Unless the context otherwise requires, (a) the
terms defined in Section 1.1 have the meanings herein specified for all purposes
of this Agreement, applicable to both the singular and plural forms of any of
the terms defined herein, and (b) the term "Company" shall be deemed to include
and mean the Company and the UK Subsidiary.  When a reference is made in this
Agreement to an Article, Section, Schedule or Exhibit, such reference shall be
to an Article or Section of, or Schedule or Exhibit to, this Agreement, unless
otherwise indicated.  Whenever the words "include," "includes" or "including"
are used in this Agreement, they shall be deemed to be followed by the words
"without limitation."  The phrases "provided to," "made available to" "furnished
to" and of similar import when used herein, unless the context otherwise
requires, shall mean that a true, correct and complete paper, electronic or
facsimile copy of the information or material referred to has been provided to
the party to whom such information or material is to be provided.  Unless the
context of this Agreement otherwise requires, (i) words of any gender include
each other gender; (ii) words using the singular or plural number also include
the plural or singular number, respectively and (iii) the terms "hereof",
"herein", "hereunder" and derivative or similar words refer to this entire
Agreement.
 
ARTICLE II  
PURCHASE AND SALE AND ACQUISITION CONSIDERATION
2.1            Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing, each Stockholder will sell, assign, transfer and
deliver to the Buyer, and the Buyer will accept and purchase from each
Stockholder, the number of shares of the Company Common Stock set forth next to
the name of such Stockholder on Schedule A attached hereto free and clear of all
Liens.  Such shares of the Company Common Stock to be purchased and sold at the
Closing are referred to in this Agreement as the "Shares" and constitute the
total number of all of the issued and outstanding shares of Company Capital
Stock and other equity or debt securities as of the date hereof and as of the
Closing.
 
2.2            Closing. The consummation of the purchase and sale of the Shares
by the Buyer and the Stockholders under this Agreement (the "Closing") shall
take place remotely by the exchange of documents on or before January 18, 2013
or not later than two (2) Business Days following the date on which the
conditions set forth in Sections 7.1 and 7.2 have been satisfied or waived
(other than those conditions that by their nature are to be satisfied at the
Closing but subject to the fulfillment or waiver of those conditions), whichever
date first occurs, or at such other time and place as the Buyer and the Company
may mutually agree.  The date of the Closing shall be referred to as the
"Closing Date."
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
13

--------------------------------------------------------------------------------

Exhibit 10.1


2.3            Company Closing Cash.
 
2.3.1            Estimated Closing Balance Sheet.  Within two (2) Business Days
prior to the Closing Date, the Company shall prepare and deliver to the Buyer a
good faith estimate of the consolidated unaudited consolidated balance sheet of
the Company as of the Closing Date, including payment of the Transaction
Expenses (whether accrued or payable prior to or after the Closing) (the
"Estimated Closing Balance Sheet").  At the Closing, the Company's cash shall
exceed the Company Cash Liabilities (such excess, the "Estimated Company Closing
Cash").  The Estimated Closing Balance Sheet and Estimated Company Closing Cash
shall be prepared by the Company in accordance with GAAP.
 
2.3.2            Final Closing Balance Sheet.  Following the Closing Date, the
Buyer shall prepare and deliver to the Stockholders Representative, as soon as
reasonably practicable but in no event later than [*] days following the Closing
Date, (i) a consolidated balance sheet of the Company as of the Closing Date
(the "Final Closing Balance Sheet"), including payment of the Transaction
Expenses (whether accrued or payable prior to or after the Closing), (ii) any
discrepancy between the amount of the Estimated Company Closing Cash (the
Buyer's determination of the difference between cash of the Company at Closing
and Company Cash Liabilities, the "Final Company Closing Cash"), (iii)
reasonable documentation supporting any differences between the Estimated
Company Closing Cash and the Final Company Closing Cash, and (iv) other
supporting documentation used in the preparation of the Final Closing Balance
Sheet and the Final Company Closing Cash as is reasonably requested by the
Stockholders Representative.  The Final Closing Balance Sheet and the Final
Company Closing Cash shall be prepared in accordance with GAAP.
 
2.3.3            Closing Cash Dispute Resolution.  If the Stockholders
Representative does not deliver to the Buyer written notice of objection to the
Final Company Closing Cash (which notice must contain a reasonably detailed
statement of each basis for such objection) within [*] days following delivery
of the Final Closing Balance Sheet by the Buyer to the Stockholders
Representative, the amount of the Final Company Closing Cash delivered by the
Buyer to the Stockholders Representative pursuant to Section 2.3.2 above shall
be final, binding and conclusive.  If the Stockholders Representative timely
notifies the Buyer pursuant to the preceding sentence of an objection to the
Final Company Closing Cash, the Buyer and the Stockholders Representative shall
use reasonable good faith efforts to resolve such objection as promptly as
practicable.  If they are unable to resolve such objection within twenty (20)
days of the Buyer's receipt of the Stockholders Representative's written notice
of objection, the issues in dispute shall be promptly submitted for resolution
to a nationally recognized independent accountant firm selected by mutual
agreement of the Stockholders Representative and the Buyer (the "Arbitration
Firm"); provided, however, that if the Stockholders Representative and the Buyer
cannot so agree within [*] days of the Buyer's receipt of the Stockholders
Representative's written notice of objection, the American Arbitration
Association shall select an Arbitration Firm meeting the criteria set forth
herein.  The Buyer and the Stockholders Representative shall cooperate in good
faith with the Arbitration Firm in connection with its efforts to resolve the
issues in dispute, and the Buyer shall provide such work papers as the
Arbitration Firm may reasonably request for purposes of preparing its
calculation.  The determination of the Arbitration Firm with respect to such
issues, which shall be issued in written form to the Buyer and the Stockholders
Representative, shall be final, binding and conclusive and shall not be subject
to any further dispute resolution procedures, including further mediation or
arbitration or formal legal proceedings.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
14

--------------------------------------------------------------------------------

Exhibit 10.1


2.3.4            Arbitration Fees.  The Buyer and the Stockholders, acting
through the Stockholders Representative, shall split equally the payment of all
fees of the Arbitration Firm; provided, however, in the event that the
Arbitration Firm concludes that the dispute was caused by [*],[*],[*] or [*] of
the Buyer or the Stockholders Representative, such party shall pay all fees of
the Arbitration Firm.
 
2.3.5            If, upon the final determination of the Final Company Closing
Cash as provided in Section 2.3.2 and Section 2.3.3, the Final Company Closing
Cash exceeds the Estimated Company Closing Cash, the Buyer shall promptly
deliver to the Escrow Agent an amount [*] equal to (A) such excess minus (B) any
amounts, or portion thereof, payable to the Buyer at such time pursuant to
Article IX hereof.  Any such amounts shall be held in escrow by the Escrow Agent
pursuant to this Agreement and the Escrow Agreement.  If, upon the final
determination of the Final Company Closing Cash as provided in Section 2.3.2 and
Section 2.3.3, the Estimated Company Closing Cash exceeds the Final Company
Closing Cash, the Buyer shall promptly recover from the Escrow Stock Fund (as
defined below) the amount of such difference in accordance with the terms of
this Agreement and the Escrow Agreement.
 
2.4            Escrow Funds.  As partial security for the obligations of the
Stockholders under Article IX hereof, the Buyer shall deposit with the Escrow
Agent (i) at the Closing, 500,000 shares of Buyer Common Stock constituting part
of the Closing Stock Payment (the "Escrow Stock Fund"); and (ii) after
determination of the Final Company Closing Cash pursuant to Section 2.3 above,
by wire transfer of immediately available funds, cash in the amount of the Final
Company Closing Cash (the "Escrow Cash Fund"), each of (i) and (ii) to be held
in escrow for the period ending [*] after the Closing Date by the Escrow Agent
pursuant to the Escrow Agreement to be entered by the Escrow Agent, the Buyer
and the Stockholders Representative at the Closing in a form acceptable to the
Buyer (the "Escrow Agreement").
 
2.5            Closing Payment. At the Closing and subject to Section 2.4
hereof, the Buyer shall instruct the Transfer Agent to deliver a total of Four
Million Five Hundred Sixty Six Thousand Two Hundred Ten (4,566,210) shares of
the Buyer Common Stock (the "Closing Stock Payment") to the Stockholders
pursuant to this Agreement and the Paying Agent Agreement, with the portion of
the Closing Stock Payment issued to each Stockholder (and the portion of the
Escrow Stock Fund attributed to such Stockholder) based on its applicable
Pro-Rata Share of the Closing Stock Payment as set forth in Schedule A attached
hereto.  The issuance of the shares of the Buyer Common Stock comprising the
Closing Stock Payment will not be registered under the Securities Act at the
Closing and the Buyer shall have no obligation to register the future sale,
transfer or distribution of such shares under the Securities Act at any time.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
15

--------------------------------------------------------------------------------

Exhibit 10.1


2.6            Milestone Payments. In addition to the Closing Stock Payment, the
Buyer shall, pursuant to the terms and conditions of this Agreement and the
Paying Agent Agreement, pay to each Stockholder such Stockholder's Pro-Rata
Share of any First Commercial Sale Payment or Net Sales Milestone Payment that
becomes due under this Agreement (it being agreed and acknowledged that,
notwithstanding anything to the contrary in this Agreement or the Paying Agent
Agreement, any such First Commercial Sale Payment or Net Sales Milestone Payment
payable to the Stockholders shall be reduced by the amount to be paid to [*]
pursuant to the [*] Agreement).  The Buyer may elect, in the Buyer's sole
discretion, to pay any First Commercial Sale Payment or Net Sales Milestone
Payment that becomes due under this Agreement in cash and/or shares of Buyer
Common Stock (the number of which shares shall be determined by dividing the
applicable payment amount by the Fair Market Value of the Buyer Common Stock on
the date of payment).  It is understood and agreed that each First Commercial
Sale Payment and each Net Sales Milestone Payment shall be paid, if due under
this Agreement, only once.  Notwithstanding anything to the contrary in this
Agreement, without the prior approval of the stockholders of the Buyer, the
aggregate number of shares of Buyer Common Stock that the Buyer issues under
this Agreement (including the Closing Stock Payment and any shares of Buyer
Common Stock issued in relation to any First Commercial Sale Payments and Net
Sales Milestone Payments) shall not exceed that number of shares of Buyer Common
Stock equal to 19.9% of the shares of Buyer Common Stock outstanding on the date
of this Agreement (the "Share Limit").  In the event that the Buyer desires to
issue shares of Buyer Common Stock under this Agreement in excess of the Share
Limit, on or prior to the time of any issuance that exceeds the Share Limit, the
Buyer shall submit this Agreement to the stockholders of the Buyer for approval.
 Nothing in this Section 2.6 shall be construed as prohibiting the issuance
under this Agreement from time to time of shares of Buyer Common Stock up to the
Share Limit in the absence of such approval.
2.6.1            First Commercial Sale Milestones.  In the event of the
occurrence of an event described in (a), (b) or (c) below (each, a "First
Commercial Sale Event"), the Buyer shall pay to the Stockholders, in the
aggregate, pursuant to the terms and conditions of this Agreement, the
corresponding amount set forth next to such First Commercial Sale Event under
the heading "First Commercial Sale Payment" below (each, a "First Commercial
Sale Payment").
 


First Commercial Sale Event First Commercial Sale Payment
(a)  First Commercial Sale of [*] Product:
US$[*]
(b)  First Commercial Sale of [*] Product:
US$[*] 
(c)  First Commercial Sale of [*] Product:
US$[*]

 
2.6.2            Net Sales Milestones.  In the event of the occurrence of an
event described in (a), (b), (c), (d) or (e) below (each, a "Net Sales Milestone
Event"), the Buyer shall pay to the Stockholders, in the aggregate, pursuant to
the terms and conditions of this Agreement, the corresponding amount set forth
next to such Net Sales Milestone Event under the heading "Net Sales Milestone
Payment" below (each, a "Net Sales Milestone Payment").
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
16

--------------------------------------------------------------------------------

Exhibit 10.1




Net Sales Milestone Event Net Sales Milestone Payment
(a)  End of the first Fiscal Year in which Net Sales exceed US$[*]:
US$[*]
(b)  End of the first Fiscal Year in which Net Sales exceed US$[*]:
US$[*]
(c)  End of the first Fiscal Year in which Net Sales exceed US$[*]:
US$[*]
(d)  End of the first Fiscal Year in which Net Sales exceed $[*]:
US$[*]
(e)  End of the first Fiscal Year in which Net Sales exceed $[*]:
US$[*]

 
2.7            Milestone Records.  The Buyer shall keep (and cause to be kept)
and maintain complete and accurate records of First Commercial Sale Events and
Net Sales.  Such records shall be provided to the Stockholders Representative
within thirty (30) days of the end of each Fiscal Year and shall be accessible
to independent certified public accountants selected by the Stockholder
Representative and reasonably acceptable to Buyer (the "Audit Accountant") by
audits conducted not more than once a Fiscal Year, at any reasonable times
during business hours and at the sole expense of the Stockholders, for the
purpose of verifying Net Sales and any Net Sales Milestone Payments and First
Commercial Sale Events and First Commercial Sale Payments due thereon.  Such
accountants shall disclose to the Stockholders Representative only information
relating to the accuracy of the records kept and the payments made, and shall be
under a duty to keep confidential any other information obtained from such
records; provided, however, that, prior to the Closing, the Stockholders
Representative shall execute a confidentiality agreement in a form reasonably
acceptable to the Buyer, which confidentiality agreement shall, among other
things, obligate the Stockholders Representative:  (w) not to disclose any
information subject to such confidentiality agreement to any Person, except to
the Audit Accountant pursuant to this Section 2.7; (x) to maintain the
confidentiality of such information; (y) not to use such confidential, nonpublic
information for any purpose other than in relation to its evaluation of the
First Commercial Sale Events and Net Sales Milestones Payments; and (z) not to
disclose to any competitor of the Buyer or any other Person any such
information.
 
2.8           Milestone Dispute Resolution.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
17

--------------------------------------------------------------------------------

Exhibit 10.1
 
2.8.1            In the event that the Stockholders Representative disputes the
payment or non-payment of any Net Sales Milestone Payment or First Commercial
Sale Event based on the information the Stockholders Representative receives
from the Audit Accountant (a "Milestone Dispute"), the Stockholders
Representative shall deliver a written notice (an "Objection Notice") to the
Buyer within [*] of receipt by the Stockholders Representative of the
information from the Audit Accountant.  The Objection Notice shall specify in
reasonable detail the reasons the Stockholders Representative disputes the
determination.  If the Stockholders Representative does not deliver an Objection
Notice within [*] following the Stockholders Representative's receipt of the
information from the Audit Accountant, the Stockholders Representative shall be
deemed to have waived its right to object to the payment made or the non-payment
of any Net Sales Milestone Payment or First Commercial Sale Event based on such
information from the Audit Accountant.
 
2.8.2            During the [*] period following the delivery of any Objection
Notice, the Buyer and the Stockholders Representative shall attempt, in good
faith, to resolve such Milestone Dispute.  If, at the end of such [*] period,
the Buyer and the Stockholders Representative shall not have reached agreement
with respect to the dispute, such dispute shall be finally resolved by
arbitration in accordance with Section 11.5 hereof.
 
2.8.3            If any audit by the Audit Accountant pursuant to Section 2.7
reveals that any Net Sales Milestone Payment was not paid when due, and such
determination is confirmed by the process described in Section 2.8.2, then the
fee of the Audit Accountant, together with reasonable out-of-pocket costs and
expenses, for the applicable audit shall be borne by the Buyer, which fee shall
be paid within [*] after demand therefor by the Stockholders Representative.
 
2.9          Notice and Payment of Milestone Amounts.
 
2.9.1            Notice.  No later than (i) [*] after the occurrence of each
First Commercial Sale Event, if any, and (ii) [*] after the occurrence of each
Net Sales Milestone Event, if any, Buyer shall provide written notice to the
Stockholders Representative of the occurrence of such First Commercial Sale
Event or Net Sales Milestone Event, as the case may be.
 
2.9.2            Manner and Place of Payment.  No later than (i) [*] after the
occurrence of any First Commercial Sale Event and (ii) [*] after the occurrence
of any Net Sales Milestone Event pursuant to the terms and provisions of this
Agreement, the Buyer shall deliver to the Paying Agent as payment in full of the
applicable First Commercial Sale Payment or Net Sales Milestone Payment, at
Buyer's sole election, either:  (i) by wire transfer of immediately available
funds an amount in cash or (ii) such number of shares of Buyer Common Stock as
shall have an aggregate value, based on the Fair Market Value on the date of
payment, equal to the applicable First Commercial Sale Payment or Net Sales
Milestone Payment (minus the applicable amount to be paid to [*] pursuant to the
[*] Agreement), which cash or shares shall be payable and distributed pursuant
to this Article II and the Paying Agent Agreement, subject to any set offs or
holdbacks related to the indemnification provisions set forth herein. The
issuance of any shares of Buyer Common Stock comprising a First Commercial Sale
Payment or Net Sales Milestone Payment will not be registered under the
Securities Act at the time of delivery and the Buyer shall have no obligation to
register the future sale, transfer or distribution of such shares under the
Securities Act at any time.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
18

--------------------------------------------------------------------------------

Exhibit 10.1


2.9.3            Responsibility for Payments.  Buyer shall not assign, convey or
transfer any Program Assets or Primary Programs to any Person (other than a
Licensee), unless the Person that acquires by assignment, conveyance or transfer
any Program Assets or Primary Programs (the "Surviving Person") has expressly
agreed to provide the records described in Section 2.7 and to generally be
subject to the provisions of Section 2.6 to Section 2.9 of this Agreement
applicable to the Buyer, including, without limitation, the assumption of all of
the obligations under this Agreement to deliver to the Stockholders:  (a) any
First Commercial Sale Payment related to such transferred Program Assets or
Primary Programs which thereafter becomes due and payable and (b) in respect of
any Net Sales Milestone Payment which may thereafter become due and payable,
such portion of any Net Sales Milestone Payment as may be agreed by Buyer and
the Surviving Person with written notice to the Stockholders Representative.
 Notwithstanding anything to the contrary in this Agreement, it is expressly
agreed and acknowledged that the Buyer has no obligation or duty to develop,
advance, market or commercialize any asset or program of the Company and, in the
event that the Buyer permanently abandons assets and programs of the Company,
the Stockholders shall have no right to any First Commercial Sale Payment or Net
Sales Milestone Payment in relation thereto; provided, however, that if Buyer or
a Surviving Person re-initiates or re-institutes any Primary Product, then the
provisions of this Agreement shall automatically be revived and apply to such
re-initiated or re-instituted Primary Product with the same force and effect as
if such Primary Product had not been abandoned.
 
2.9.4            Late Payments. Any First Commercial Sale Payment or Net Sales
Milestone Payment due under this Agreement that is not made when due shall
accrue simple interest at an annual rate equal to [*] plus [*] ([*]%) percent
[*], calculated based on a year of [*] days; provided, however, that in no event
shall such rate exceed the maximum legal annual interest rate.  The payment of
such interest shall be the sole remedy of the Stockholders in relation to the
lateness of any such payment.
 
2.9.5            Tax Reporting.  For U.S. federal income tax purposes, the
Parties agree that the deferred payments of consideration made under this
Article II shall be subject to the imputed interest rules under Section 483 of
the Code and the treasury regulations promulgated thereunder.
 
2.9.6            Manner and Place of Payment. All payments hereunder shall be
payable in United States dollars.  All cash payments owed under this Agreement
shall be made pursuant to the Paying Agent Agreement by wire transfer to bank
accounts designated in writing by each of the Stockholders to the Paying Agent,
as may from time to time be amended or revised.
 
2.10            Tax Matters; Transfer Taxes. All federal, state, local or
foreign or other excise, sales, use, value added, transfer (including real
property transfer or gains), stamp, documentary, filing, recordation and other
similar taxes and fees that may be imposed or assessed as a result of the
Acquisition, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties ("Transfer
Taxes"), shall be borne equally by Buyer and the Stockholders on a timely basis;
provided, however, that any capital gains or other income Tax payable by any
Stockholder shall be paid in full by such Stockholder.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
19

--------------------------------------------------------------------------------

Exhibit 10.1


2.11 Withholding.  Each of the Buyer, the Company and any other Person who is
responsible for withholding any amount with respect to a payment made pursuant
to this Agreement shall be entitled to deduct and withhold from any payment
under this Agreement such amounts as it is required to deduct and withhold with
respect to the making of such payment.  To the extent that amounts are so
withheld or deducted, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to such Person in respect of which such
deduction and withholding was made.
2.12            Rights Not Transferable.  The rights of the Stockholders under
this Agreement are personal to each such Stockholder and shall not be
transferable for any reason otherwise than by operation of law, will or the laws
of descent; provided, however, that in the event of the dissolution or
liquidation of a Stockholder, such Stockholder may assign, for no consideration,
its rights and obligations under this Agreement to any Affiliate(s) of such
Stockholder that are "accredited investors" as defined in Rule 501(a) of
Regulation D under the Securities Act upon (i) written notice to the Buyer and
the Paying Agent and (ii) delivery to the Buyer and the Paying Agent of a
written assignment of this Agreement duly executed by the Stockholder and the
assignee(s) in a form reasonably acceptable to the Buyer.  Any attempted
transfer of any rights or obligations of any Stockholder thereof (otherwise than
as permitted by the immediately preceding sentence) shall be null and void.
 
ARTICLE III  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Buyer that each of the representations
and warranties contained in this Article III is true and correct as of the date
of this Agreement and as of the Closing Date, except as specifically disclosed
in the Company Disclosure Schedule of even date herewith and delivered by the
Company to the Buyer concurrently with the parties' execution of this Agreement
(the "Company Disclosure Schedule").  Each disclosure set forth in the Company
Disclosure Schedule shall be deemed disclosed for purposes of, and shall qualify
and be treated as an exception to:  (i) the specific section of this Agreement
referred to in the Company Disclosure Schedule; or (ii) to the extent disclosure
in one specific section of the Company Disclosure Schedule specifically refers
to another specific section of the Company Disclosure Schedule, such referenced
section.  For purposes of this Article III, the term "Company" shall be deemed
to include the Company and its Subsidiaries unless the context otherwise
requires.
3.1            Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and has all requisite power and authority to own, operate, control,
lease and/or license its properties and assets and to conduct its business as
currently conducted.  The UK Subsidiary is a corporation duly organized, validly
existing and in good standing under the Laws of the United Kingdom, and has all
requisite power and authority to own, operate, control, lease and/or license its
properties and assets and to conduct its business as currently conducted.  Each
of the Company and the UK Subsidiary is duly qualified to do business as a
corporation and is in good standing in each jurisdiction where the character of
the properties or assets owned, operated or leased by it or the nature and
extent of its activities or assets makes such qualification necessary, except
where the failure to be so qualified would not, individually or in the
aggregate, have a Material Adverse Effect. The Company is not in violation of
any of the provisions of the Company Certificate of Incorporation or the Company
Bylaws, a true, correct and complete copy of which have been provided to the
Buyer.  The UK Subsidiary is not in violation of any of the provisions of its
organizational documents, a true, correct and complete copy of which have been
provided to the Buyer.  The only Subsidiary of the Company is the UK Subsidiary.
 The Company does not directly or indirectly own any equity or similar interest
in, or any interest convertible, exchangeable or exercisable for, any equity or
similar interest in any Person, other than the UK Subsidiary.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
20

--------------------------------------------------------------------------------

Exhibit 10.1
3.2            Authority; Enforceability. The Company has all requisite
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party, to perform its obligations
hereunder and to consummate the Acquisition and the other transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the Acquisition and the other transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action of the Company, and no other corporate action on the
part of the Company is necessary to authorize the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party or to consummate the Acquisition and the other transactions contemplated
hereby and thereby.  Each of this Agreement and the other Transaction Documents
to which the Company is a party has been duly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the other
Parties hereto and thereto, constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors'
rights generally and to the effect of general principles of equity which may
limit the availability of remedies (whether in a proceeding at law or in
equity).
 
3.3            No Conflict. Except as set forth on Section 3.3 of the Company
Disclosure Schedule, the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party by the Company do not, and the
performance by the Company of its obligations hereunder and thereunder, and the
consummation of the Acquisition and the other transactions contemplated hereby
and thereby, will not: (a) conflict with or violate any provision of the Company
Certificate of Incorporation or the Company Bylaws; (b) conflict with or violate
any Law or Order applicable to the Company or by which any of the properties or
assets of the Company is bound or affected; or (c) result in any breach of, or
constitute a default (or an event which with the giving of notice or lapse of
time or both would reasonably be expected to become a default) under, any
Contract to which the Company is a party or by which any of its properties or
assets is bound, or give others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of any Lien on any of
the properties or assets of the Company.
 
3.4            Required Filings and Consents. Except as set forth on Section 3.4
of the Company Disclosure Schedule, the execution and delivery of this Agreement
and the other Transaction Documents by the Company do not, and the performance
by the Company of its obligations hereunder and thereunder and the consummation
of the Acquisition and the other transactions contemplated hereby and thereby
will not, require any consent, approval, authorization or permit of, or filing
by the Company with, or notification by the Company to, any Governmental
Authority or any other Person.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
21

--------------------------------------------------------------------------------

Exhibit 10.1


3.5            Capitalization.
 
3.5.1            The authorized capital stock of the Company consists solely of:
 (i) 285,714,286 shares of Company Common Stock, 285,714,286 of which are issued
and outstanding, and (ii) 13,939,000 shares of preferred stock, par value
$0.0001 per share, all of which are designated Company Series A Preferred Stock
and none of which are issued and outstanding.  Section 3.5.1 of the Company
Disclosure Schedule sets forth:  (x) the number of authorized, issued and
outstanding shares of Company Capital Stock, (y) the name of each Stockholder
and the number, class and series of shares of Company Capital Stock owned of
record and beneficially by such Stockholder.  Each Stockholder is the sole
beneficial and record owner of all of the shares of the Company Capital Stock
set forth opposite such Stockholder's name in Section 3.5.1 of the Company
Disclosure Schedule, free and clear of all Liens.  The number of such shares set
forth as being so owned by such Stockholder constitutes the entire interest of
such Stockholder in the issued and outstanding capital stock, equity securities
or debt securities of the Company.  None of the Company Capital Stock is held by
the Company as treasury stock or otherwise.
 
3.5.2            The Pro-Rata Share of each Stockholder set forth on Schedule A
is accurate and complete.
 
3.5.3            Except as set forth in Section 3.5.3 of the Company Disclosure
Schedule, there are no authorized, issued or outstanding shares of capital
stock, options, warrants, rights, Contracts, calls, puts, rights to subscribe,
conversion rights or other agreements or commitments to which any Person or the
Company is a party or which are binding on any of them providing for the
issuance, sale, disposition, purchase or acquisition of any shares of Company
Capital Stock or other securities of the Company.  Except as set forth in
Section 3.5.3 of the Company Disclosure Schedule, there are no voting trusts,
proxies or other agreements or understandings with respect to the voting of any
shares of Company Capital Stock or other securities of the Company.
 
3.5.4            Except as set forth in Section 3.5.4 of the Company Disclosure
Schedule, the Company does not own, directly or indirectly, any equity interest
in any Person, and the Company is not obligated to purchase any equity interest,
or make any investment (in the form of a loan, capital contribution or
otherwise), in any Person.  Except as set forth in Section 3.5.4 of the Company
Disclosure Schedule and in this Agreement, there are no outstanding Contracts or
options, warrants, calls or other rights to subscribe for or purchase, or
Contracts or other obligations to issue, sell or grant any options, warrants,
calls or rights to acquire, any shares of Company Capital Stock or other
securities of the Company, or Contracts or other obligations to grant, extend,
accelerate the vesting or repurchase rights of, change the price of, or
otherwise amend or enter into any such option, warrant, call or right.  Except
for this Agreement, there are no outstanding Contracts to which the Company is a
party or by which it is bound:  (i) which provide for any repurchase, redemption
or acquisition of, or affect the voting rights of, any equity interests in the
Company (including voting agreements, voting trusts and shareholder agreements),
(ii) which provide for the registration under the Securities Act for sale of any
equity interests in the Company, (iii) which give any Person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of equity interests in the Company,
including under the Incentive Compensation Plan, or (iv) which provide
preemptive rights, drag-along rights, rights of first refusal, co-sale rights,
tag-along rights or other similar restrictions with respect to any share of
Company Capital Stock.  Except as set forth in Section 3.5.4 of the Company
Disclosure Schedule, there are no issued and outstanding bonds, debentures,
notes or other indebtedness which grants the holder thereof the right to vote on
any matters on which the Stockholders may vote or which is convertible into, or
exchangeable for, securities having such right.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
22

--------------------------------------------------------------------------------

Exhibit 10.1
 
3.5.5            All of the shares of Company Capital Stock that are or have
been issued and outstanding are or were duly authorized, validly issued and
fully paid and nonassessable and are free of any Liens, rights of first refusal
or put or call rights created by applicable Law, the Company Certificate of
Incorporation or the Company Bylaws or any Contract to which the Company is a
party or by which the Company is bound.  As of the Closing, the Shares shall
constitute all of the outstanding and issued equity interests in the Company.
 There are no preemptive or similar rights (under Contract or otherwise) in
respect of any equity interests in the Company.  There is no Liability for
dividends accrued and unpaid by the Company.  The Company is not under any
obligation to register under the Securities Act any shares of Company Capital
Stock or any other securities of the Company currently outstanding or that may
subsequently be issued.
 
3.5.6            No Company Warrants are outstanding and the Company has
delivered to the Buyer all documentation related to the exercise of termination
of each Company Warrants.
 
3.5.7            The authorized capital stock of the UK Subsidiary consists
solely of One Thousand (1,000) Ordinary shares of which One (1) Ordinary share
is issued and outstanding.  The Company holds and owns of record all issued and
outstanding shares of common stock of the UK Subsidiary, free and clear of all
Liens.  There are no outstanding Contracts or options, warrants, calls or other
rights to subscribe for or purchase, or Contracts or other obligations to issue,
sell or grant any options, warrants, calls or rights to acquire, any securities
of the Company, or Contracts or other obligations to grant, extend, accelerate
the vesting or repurchase rights of, change the price of, or otherwise amend or
enter into any such option, warrant, call or right.
 
3.6            Intellectual Property.
 
3.6.1            Registered IP. Section 3.6.1 of the Company Disclosure Schedule
accurately identifies each item of Registered IP in which the Company has or
purports to have an ownership interest of any nature (whether exclusively,
jointly with another Person or otherwise) including (i) all Patents included in
such Registered IP, including a listing of the country of filing, owner, filing
number, date of issue or filing, expiration date and title of such Patent; and
(ii) all registered Marks included in such Registered IP, including a listing of
the country of filing, description of goods or services, registration or
application number and date of issue.  Section 3.6.1 of the Company Disclosure
Schedule also identifies any other Person that has an ownership interest in any
item of Registered IP listed on Section 3.6.1 of the Company  Disclosure
Schedule and the nature of such ownership interest.  The Company has made
available to the Buyer complete and accurate copies of all applications,
prosecution file histories that are not publicly available and other material
documents related to each item of Registered IP within the scope of Section
3.6.1(ii) above.
 
3.6.2            Other Company IP. Section 3.6.2 of the Company Disclosure
Schedule lists all Intellectual Property (other than Trade Secrets and
unregistered Copyrights) relating to the Material Programs and not included in
Section 3.6.1 of the Company Disclosure Schedule.
 
3.6.3            Disclosure of IP Contracts.
 
  3.6.3.1 Lists. Section 3.6.3.1 of the Company Disclosure Schedule lists any
existing Contract:
(i)            Granting any Person any right to make, manufacture, use, sell or
otherwise distribute any Company IP, including any Azedra Program Compound,
Imaging (MIP-1404) Program Compound or Therapeutic (MIP-1095) Program Compound;
 
(ii)            By which the Company is assigned or granted an ownership
interest in any Company IP, including any Azedra Program Technology, Imaging
(MIP-1404) Program Technology and Therapeutic (MIP-1095) Program Technology; or
 
(iii)            Limiting the Company's ability to transact business exclusively
related to the Company's assets and properties in any market, field or
geographical area or with any Person, or that restricts the use, sale, transfer,
delivery or licensing of any of the Company's assets and properties, including
any covenant not to compete; provided, however, that Section 3.6.3.1 of the
Company Disclosure Schedule need not list:  (A) non-disclosure agreements in the
Company's standard form as disclosed to the Buyer, (B) materials transfer
agreements on customary terms, or (C) [*].  Section 3.6.3.1 of the Company
Disclosure Schedule also lists any other Contract falling within the foregoing
clauses (i), (ii), or (iii) relating to any other Material Programs or Company
IP.  The Contracts listed in Section 3.6.3.1 of the Company Disclosure Schedule
are referred to herein as "Company IP Contracts".
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
23

--------------------------------------------------------------------------------

Exhibit 10.1
3.6.3.2   Royalties. Except as set forth in Section 3.6.3.2 of the Company
Disclosure Schedule, the Company is not a party to any Contract or subject to
any order obligating the Company to pay any royalties, license fees or other
amounts to any Person by reason of the ownership, use, exploitation, practice,
sale or disposition of any of the properties or assets.
3.6.4         Ownership. Except as set forth in Section 3.6.4 of the Company
Disclosure Schedule, the Company is the sole and exclusive owner of all right,
title and interest to and in the Company IP (other than Intellectual Property
exclusively licensed to the Company), free and clear of any and all Liens.
 Without limiting the generality of the foregoing:
 
(i)            No current or former officer, director, employee, consultant or
independent contractor of the Company or any other Person has any right, title
or interest in, to

(ii)            or under any Company IP, including Azedra Program Technology,
Imaging (MIP-1404) Program Technology and Therapeutic (MIP-1095) Program
Technology or with respect to any Intellectual Property relating to other
Material Programs, developed by such Person in the course of providing services
to the Company or otherwise, that has not been either:  (A) irrevocably assigned
or transferred to the Company or (B) licensed (with the right to grant
sublicenses) to the Company under an exclusive, irrevocable, worldwide,
royalty-free, fully-paid and assignable license;
 
(iii)            all documents and instruments necessary to establish, perfect
and maintain the rights of the Company in any Registered IP included in the
Company IP have been validly executed, delivered, filed and/or recorded in a
timely manner with the appropriate Governmental Authority;
 
(iv)            each current and former employee, consultant and contractor of
the Company who is or was involved in, or who has contributed to, the creation
or development of any Company IP, including Azedra Program Technology, Imaging
(MIP-1404) Program Technology and Therapeutic (MIP-1095) Program Technology, or
any Intellectual Property relating to any other Material Programs, has executed
a written agreement:  (A) expressly assigning to the Company all rights, title
and interest in any Company IP, including any Azedra Program Technology, Imaging
(MIP-1404) Program Technology, Therapeutic (MIP-1095) Program Technology, and
any Intellectual Property relating to any other Material Programs invented,
created, developed, conceived or reduced to practice by such employee,
consultant or contractor and (B) obligating such employee, consultant or
independent contractor to maintain the confidentiality of confidential Company
IP, including Azedra Program Technology, Imaging (MIP-1404) Program Technology,
Therapeutic (MIP-1095) Program Technology, and any Intellectual Property
relating to any other Material Programs;
 
(v)            to the Company's Knowledge, no current or former employee,
consultant or contractor is in violation of any term of any agreement within the
scope of subclause (iii) above;
 
(vi)            the Company owns or otherwise has, and after the Closing will
continue to have, sufficient rights in all Intellectual Property necessary to
conduct the business of the Company as currently conducted and currently planned
by the Company to be conducted;
 
(vii)            the Company has not divulged, furnished to or made accessible
any of its Trade Secrets that are used in or necessary for the conduct of its
business as it is currently conducted or is currently planned by the Company to
be conducted, to any Person who is not subject to a written agreement to
maintain the confidentiality of such Trade Secrets;
 
(viii)            to the Company's Knowledge, no officer or employee of the
Company is subject to any Contract with any other Person which requires such
officer or employee to assign any interest in inventions or other Intellectual
Property to such other Person or keep confidential any Trade Secrets,
proprietary data, customer lists or other business or technical information;
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
24

--------------------------------------------------------------------------------

Exhibit 10.1


 
(ix)            the Company has not received any written communication from any
Person claiming or alleging, nor is the Company a party to any pending and
served proceeding or, to the Company's Knowledge, any pending but not served
proceeding, in which any Person is claiming or alleging (A) that it has any
right, title or interest in, to or under any Company IP, including any Azedra
Program Technology, Imaging (MIP-1404) Program Technology and Therapeutic
(MIP-1095) Program Technology, or any Intellectual Property relating to any
other Material Programs, or (B) that the Company's use, transfer, sale or
licensing of any Company IP, including the Azedra Program Technology, Imaging
(MIP-1404) Program Technology and Therapeutic (MIP-1095) Program Technology or
any Intellectual Property relating to any other Material Programs, is restricted
in any manner, nor to the Company's Knowledge is there any basis for any such
claim or allegation; and
 
(x)            the Company is not subject to any outstanding decree, order,
judgment or stipulation restricting in any manner the use, transfer, sale or
licensing of Company IP, including the Azedra Program Technology, Imaging
(MIP-1404) Program Technology and Therapeutic (MIP-1095) Program Technology or
any other Intellectual Property relating to any other Material Programs.
 
3.6.5            Valid and Enforceable.  All Company IP is valid, subsisting and
enforceable.  Without limiting the generality of the foregoing:
 
(i)            Section 3.6.5(i) of the Company Disclosure Schedule accurately
identifies and describes each action, filing, and payment that must be taken or
made on or before the date that is [*] after the date of this Agreement in order
to maintain such item of Company IP in full force and effect (but excluding any
such action, filing or payment the requirement for which first comes into being
after the date of this Agreement and was unknown prior to the date of this
Agreement);
 
(ii)            Section 3.6.5(ii) of the Company Disclosure Schedule accurately
identifies and describes every interference, opposition, reissue, reexamination
or other legal proceeding that is or has been pending or, to the Company's
Knowledge, threatened, in which the scope, validity or enforceability of any
Company IP is being, or has been, or would reasonably be expected to be
contested or challenged;
 
(iii)            all necessary registration, maintenance and renewal fees in
respect of the Company IP that is Registered IP have been paid and all necessary
documents and certificates have been filed with the relevant Governmental
Authority for the purpose of maintaining such Company IP;
 
(iv)            no act has been done or omitted to be done by the Company, which
has had or would be reasonably expected to have the effect of (A) rendering any
Patent included in the Company IP unenforceable; (B) impairing or dedicating to
the public, or entitling any Person to cancel, forfeit, modify or consider
abandoned, any Company IP; or (C) in the case of any claim(s) of pending Patent
applications included in the Company IP, rendering such claim(s) unpatentable;
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
25

--------------------------------------------------------------------------------


Exhibit 10.1
 
 
(v)            the Company has diligently prepared and is diligently preparing
to file Patent applications for all inventions owned by the Company and included
within the Company IP and that the Company has deemed in its reasonable business
judgment to be best protected through application for a Patent, in a manner and
within a sufficient time period to avoid statutory disqualification of any
potential Patent application;
 
(vi)            all prior art material to the patentability of the claims in any
issued Patent or Patent applications of the Company of which the Company has
Knowledge is cited in the respective issued Patents, applications or associated
file histories thereof, and there is no other material prior art with respect to
such Patents of which the Company has Knowledge; and
 
(vii)            the Company has complied with all Laws regarding the duty of
disclosure, candor and good faith in connection with each Patent and Patent
application filed by the Company.
 
3.6.6            No Infringement of Third Party Intellectual Property.  The
Company is not infringing, misappropriating or otherwise violating or making
unlawful use of any Intellectual Property of any other Person, nor has it ever
done so (including in conducting the research and development activities of the
Company).  To the Company's Knowledge, the commercialization of the Primary
Products would not reasonably be expected to infringe, misappropriate or
otherwise violate or make unlawful use of, any Intellectual Property of any
other Person.  For purposes of the foregoing, "infringe" includes infringement
directly, contributorily, by inducement or otherwise.  Without limiting the
generality of the foregoing:
 
(i)            no infringement, misappropriation or similar Intellectual
Property claim or legal proceeding is pending or, to the Knowledge of the
Company, threatened against the Company or against any other Person who is or
may be entitled to be indemnified, defended, held harmless or reimbursed by the
Company with respect to such claim or legal proceeding; and
 
(ii)            the Company has not received any written notice or other formal
communication (in writing or otherwise) from any Person asserting any actual,
alleged or suspected infringement, misappropriation or violation by the Company,
any Company employee or agents of the Company of any Intellectual Property of
another Person, including any letter or other communication suggesting or
offering that the Company obtain a license to any Intellectual Property of
another Person.
 
3.6.7            No Third Party Infringement of Company IP.  To the Company's
Knowledge, no Person has infringed, misappropriated or otherwise violated, and
no Person is currently infringing, misappropriating or otherwise violating, any
Company IP.
 
3.6.8            Effects of This Transaction.  Neither the execution, delivery
or performance of this Agreement, or any other agreements executed in connection
with the transaction contemplated by this Agreement, nor the consummation of any
of the transactions contemplated by this Agreement or any such other agreement
entered into in connection herewith or therewith will, with or without notice or
lapse of time, result in, or give any other Person the right or option to cause
or declare: (i) a loss of, or Lien on, any Company IP; (ii) a breach of or
default under any Company IP Contract; (iii) the release, disclosure or delivery
of any Company  IP by or to any escrow agent or other Person; (iv) the grant,
assignment or transfer to any other Person of any license or other right or
interest under, to or in any of the Company IP; or (v) by the terms of any
Company Contract, a reduction of any royalties or other payments the Company
would otherwise be entitled to with respect to any Company IP.
 
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
26

--------------------------------------------------------------------------------

Exhibit 10.1
3.6.9          No Government Funding. Except as set forth in Section 3.6.9 of
the Company Disclosure Schedule, no funding, facilities or personnel of any
Governmental Authority were used in the creation or development of any of the
Company's properties or assets.
 
3.6.10          Information Technology.  All Company IT Systems have been
properly maintained by technically competent personnel, in accordance with
standards set by the manufacturers or otherwise in accordance with standards
prudent in the biopharmaceutical industry.  The Company IT Systems are in good
working condition to effectively perform all information technology operations
necessary to conduct the business of the Company as it is currently being
conducted or is currently planned by the Company to be conducted.  The Company
has taken commercially reasonable measures to provide for the back-up and
recovery of the data and information necessary to the conduct of the business of
the Company without material disruption to, or material interruption in, the
conduct of the business of the Company.  All Company IT Systems housing data
relevant for current or anticipated regulatory filings with Regulatory
Authorities have been and are in compliance with the requirements outlined in 21
CFR Part 11, or similar Laws set by Regulatory Authorities outside the United
States
 
3.6.11         Ownership of Data.  The Company has the valid right to use all
Company Data is owned by the Company, and is not subject to any Contract  (other
than agreements with contract research organizations entered into in connection
with the preclinical or clinical development of the Company's products and
platforms in development in the normal course and which have been made available
to Buyer).
 
3.6.12         Information Security.  The Company has established and is in
compliance with a written information security program designed to safeguard the
security, confidentiality, and integrity of transactions and confidential or
proprietary of Company Data. The Company is in compliance with all privacy
policies of the Company and all applicable Laws related to information privacy
and security.
 
3.6.13         Section 365.
 
(i)            With respect to each Company IP Contract entered into prior to
December 9, 2010, each Company IP Contract was assumed in the Bankruptcy Case
pursuant to 11 U.S.C. 365(a) and all cure amounts required to be paid pursuant
to 11 U.S.C. 365(b) have been paid.  "Bankruptcy Case" means the chapter 11
bankruptcy case commenced by the predecessor in interest of the Company in the
United States Bankruptcy Court for the District of Massachusetts administered
under Case Number 10-23355 (FJB).
 
(ii)            The Company does not have any obligations to any Person arising
under, and no Person has any rights to "intellectual property" (as defined in 11
U.S.C. 365(n)) pursuant to an election under 11 U.S.C. 365(n).
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
27

--------------------------------------------------------------------------------

Exhibit 10.1
              
 
        3.7            Contracts. Except for this Agreement, the Transaction
Documents and the Contracts specifically identified in Section 3.7.1 of the
Company Disclosure Schedule (each a "Material Contract"), the Company is not a
party to or bound by any of the following Contracts:
 
(i)            any Contract with respect to the research, development,
commercialization or exploitation of any products of the Company;
 
(ii)            any continuing Contract for the purchase, sale or license of
materials, supplies, equipment, services, software, Intellectual Property or
other assets;
 
(iii)            any Contract that expires or may be renewed at the option of
any Person other than the Company so as to expire more than [*] after the date
of this Agreement;
 
(iv)            any trust indenture, mortgage, promissory note, loan agreement
or other Contract for the borrowing of money, any currency exchange, commodities
or other hedging arrangement or any leasing transaction of the type required to
be capitalized in accordance with GAAP;
 
(v)            any Contract for capital expenditures;
 
(vi)            any Contract limiting the freedom of the Company to engage or
participate, or compete with any other Person, in any line of business, market
or geographic area, or any Contract granting most favored nation pricing,
exclusive sales, distribution, marketing or other exclusive rights, rights of
refusal, rights of first negotiation or similar rights or terms to any Person,
or any Contract otherwise limiting the right of the Company to sell, distribute
or manufacture any products or services;
 
(vii)            any Contract subjecting the Company to an employee or customer
non-solicitation provision;
 
(viii)            any Contract pursuant to which the Company is a lessor or
lessee of any real property or any machinery, equipment, motor vehicles, office
furniture, fixtures or other tangible personal property;
 
(ix)            any Contract of guarantee, support, indemnification, assumption
or endorsement of, or any similar commitment with respect to, the Liabilities or
indebtedness of any other Person;
 
(x)            all Contracts to which the Company is a party and pursuant to
which the Company has granted, licensed or provided any Company IP to any other
Person;
 
(xi)            other than (i) non-disclosure agreements in the Company's
standard form provided to the Buyer, which were entered into in the ordinary
course of business consistent with past practice, and (ii) [*], all licenses,
sublicenses and other Contracts to which the Company is a party and pursuant to
which the Company acquired or is authorized to use any Intellectual Property of
any third party;
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
28

--------------------------------------------------------------------------------

Exhibit 10.1


 
(xii)            all Contracts pursuant to which the Company has agreed to any
restriction on the right of the Company to enforce any Company IP or pursuant to
which the Company agrees to encumber, transfer or sell rights in or with respect
to any Company IP;
 
(xiii)            any Contract providing for the research or development of any
technology or Intellectual Property, independently or jointly, by or for the
Company;
 
(xiv)            any Contracts relating to the membership of, or participation
by, the Company in, or the affiliation of the Company with, any industry
standards group or association;
 
(xv)            any joint venture Contract, any Contract that involves a sharing
of revenues, profits, cash flows, expenses or losses with other Persons or any
Contract that involves the payment of royalties to any other Person;
 
(xvi)            any agreement of indemnification or warranty not entered into
in the ordinary course of business or any Contract containing any support,
maintenance or service obligation on the part of the Company;
 
(xvii)            any Contract for the employment of any director, officer,
employee or consultant of the Company or any other type of Contract with any
officer, employee or consultant of the Company that is not immediately
terminable by the Company without cost or Liability, including any Contract
requiring it to make a payment to any director, officer, employee or consultant
on account of the Acquisition, any transaction contemplated by this Agreement or
any Contract that is entered into in connection with this Agreement;
 
(xviii)            any Contract or plan, including any stock option, merger or
stock bonus plan, relating to the sale, issuance, grant, exercise, award,
purchase, repurchase or redemption of any shares of Company Capital Stock or any
other securities of the Company or any options, warrants, convertible notes or
other rights to purchase or otherwise acquire any such shares of stock, other
securities or options, warrants or other rights therefor;
 
(xix)            any Contract under which the Company provides any advice or
professional services to any third Person, including any consulting Contract or
professional services Contract (including, for each such Contract, a description
of the percentage of completion and expected additional hours, resources and
costs necessary to complete such services);
 
(xx)            any Contract between the Company and any labor union or any
collective bargaining agreement or similar contract with its employees;
 
(xxi)            any Contract with any agency or entity to provide temporary or
leased employees or independent contractors to the Company;
 
(xxii)            any Contract with any investment banker, broker, advisor or
similar party in connection with this Agreement, the Acquisition or the
transactions contemplated hereby;
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
29

--------------------------------------------------------------------------------

Exhibit 10.1


(xxiii)            any Contract pursuant to which the Company has, other than in
the ordinary course of business, acquired a business or entity, or majority of
assets of a business or entity, whether by way of merger, consolidation,
purchase of stock, purchase of assets, exclusive license or otherwise, or any
Contract pursuant to which the Company has any ownership interest in any other
Person;
 
(xxiv)            any Contract with any Governmental Authority;
 
(xxv)            any settlement agreement;
 
(xxvi)             any Contract pursuant to which material rights of any third
party are triggered or become exercisable, or under which any other material
consequence, result or effect arises, in connection with or as a result of the
execution of this Agreement or the consummation of the Acquisition or other
transactions contemplated hereby, either alone or in combination with any other
event;
 
(xxvii)                          any Company IP Contract; or
 
(xxviii)                          any other oral or written Contract or
obligation to which the Company is party or bound not listed in clauses (i)
through (xxvii) that individually has a payment obligation in excess of $[*]
over the life of the Contract or is otherwise material to the business,
operations, financial condition, properties or assets of the Company.
 
3.7.2              All Material Contracts are in written form.  The Company has
performed in all material respects all obligations required to be performed by
the Company and is entitled to all benefits under, and is not in default in
respect of, any Material Contract.  Each Material Contract is in full force and
effect, subject only to the effect, if any, of applicable bankruptcy and other
similar laws affecting the rights of creditors generally and rules of law
governing specific performance, injunctive relief and other equitable remedies.
 There exists no default, event of default or event, occurrence, condition or
act with respect to the Company or, to the Company's Knowledge, with respect to
any other contracting party, which (with the giving of notice, the lapse of time
or both) would reasonably be expected to:  (i) become a default or event of
default under any Material Contract or (ii) give any third Person the right:
 (A) to declare a default or exercise any remedy under any Material Contract,
(B) to accelerate the maturity or performance of any obligation of the Company
under any Material Contract or (C) to cancel, terminate or modify any Material
Contract.  The Company has not received any notice or other communication
regarding any actual or possible violation or breach of, default under or
intention to cancel or modify any Material Contract.  True, correct and complete
copies of all Material Contracts have been provided to the Buyer prior to the
date hereof.
 
3.8            Compliance with Laws. Except as set forth on Section 3.8 of the
Company Disclosure Schedule, the Company has complied and is in compliance in
all material respects with, and is not in any material respect in conflict with,
default under or violation of:  (a) order, judgment, preliminary or permanent
injunction, temporary restraining order, award, citation, decree, consent decree
or writ (collectively, "Orders") of any Governmental Authority affecting or
relating to the Company's properties, assets or business; or (b) Laws affecting
or relating to the Company's properties, assets or business.  Except as set
forth on Section 3.8 of the Company Disclosure Schedule, the Company has not
received from any Governmental Authority any notification in writing with
respect to possible conflicts with, defaults under or violations of any Orders
or Laws affecting or relating to the Company's properties, assets or business.
 No event has occurred or circumstance exists that (with or without the lapse of
time) (i) may constitute or result in a violation by the Company, or a failure
on the part of the Company, to comply in any material respect with any Law, or
(ii) may give rise to any obligation on the part of the Company to undertake, or
to bear all or any portion of the cost of, any material remedial action of any
nature.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
30

--------------------------------------------------------------------------------

Exhibit 10.1


3.9            Regulatory Compliance.
 
3.9.1            The Company has been and is, and the use and operation of the
facilities, properties and assets on behalf of the Company have been and are, in
compliance in all material respects with all applicable Laws, including Laws
administered by the FDA or other Regulatory Authorities, and the Company has not
violated in any material respect any such Laws and has not received any notice
or other communication from the FDA or any other Regulatory Authority alleging
any non-compliance with any applicable Law or Order.
3.9.2            There are no pending or, to the Company's Knowledge, threatened
actions by the FDA or other Regulatory Authorities which would prohibit or
impede the use or operation of the Company's properties or assets or the conduct
of any of the Company's activities as currently conducted or contemplated to be
conducted.  The Company has obtained and is in compliance with all Permits, and
has timely filed all forms, applications, statements, reports, data and other
information, required to be obtained from or filed with the FDA or any other
Regulatory Authority in connection with the conduct of the Company's activities
and the use and operation of the Company's facilities, properties or assets
except where a failure to file timely has not had or would not reasonably be
expected to have a Material Adverse Effect.  All filings with and submissions to
the FDA and other Regulatory Authorities were true, accurate and complete in all
material respects as of the date made and, to the extent required to be updated,
have been updated to be true, accurate and complete in all material respects as
of the date of such update.  The Company has not made any false statements of a
material fact or fraudulent statements on, or failed to disclose a material fact
from, the applications, approvals, reports, correspondence and other submissions
the Company has made to the FDA or other Regulatory Authorities, including such
prepared or maintained to comply with the requirements of the FDA or such other
Regulatory Authorities relating to the Company's properties or assets, that
would reasonably be expected to provide a basis for the FDA to invoke its policy
with respect to "Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities," or similar policies, or for any other Regulatory Authority
to invoke any similar policies, set forth in any applicable Laws.  Neither the
Company nor any of its officers, employees or agents has been convicted of any
crime or engaged in any conduct for which debarment is mandated by 21 U.S.C. §
335a(a) or any similar Laws or authorized by 21 U.S.C. § 335a(b) or any similar
Laws.
3.9.3            The Company has set forth on Exhibit E a complete and accurate
listing and description of all INDs and Permits for each product candidate held
by the Company.  The Company has provided to the Buyer true, correct and
complete copies of all material data of the Company and all correspondence and
the minutes of all meetings between the Company and the FDA or any other
Regulatory Authority.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
31

--------------------------------------------------------------------------------

Exhibit 10.1


3.9.4            All manufacturing operations performed by or on behalf of the
Company have been and are being conducted in all material respects in compliance
with FDA regulations and guidance and applicable foreign Regulatory Authority
requirements.
3.9.5            No third party engaged by the Company to perform any activities
related to the development of Program Assets has, with respect to such
activities, utilized any Person that is or has been debarred by the FDA or any
other Governmental Authority or that is under investigation by the FDA or any
other Governmental Authority for debarment action pursuant to the provisions of
the Generic Drug Enforcement Act of 1992 or any similar Law.
3.10            Clinical Studies.  The nonclinical studies and clinical trials
conducted by or on behalf of the Company were and, if still ongoing, are being
conducted in compliance in all material respects with the applicable protocol
for such studies or trials and all Laws and Permits applicable to such studies
and trials, including the Federal Food, Drug and Cosmetic Act and the rules,
regulations and guidances promulgated thereunder.  All materials used in such
studies or trials have complied in all material respects with all applicable
Permits and Laws, and there have not been any material deficiencies or defects
in such materials.  No nonclinical studies or clinical trials conducted by or on
behalf of the Company have been terminated or suspended by the FDA or any other
Regulatory Authority.  The Company has not received any notices or
correspondence from the FDA or any other Regulatory Authority requiring the
termination, suspension or material modification of any nonclinical study or
clinical trial conducted by or on behalf of the Company.  The Company has not
received any notice or other communication from any Person threatening any claim
or lawsuit against the Company arising from any clinical trial conducted by or
on behalf of the Company.  The Company has complied in all material respects
with all applicable security and privacy standards regarding protected health
information under the Health Insurance Portability and Accountability Act, as
amended, and any applicable privacy Laws.
 
3.11            Financial Statements.
 
3.11.1                The Company has provided the Buyer with the following
financial statements of the Company (collectively, the "Financial Statements"),
which are included as Section 3.11 of the Company Disclosure Schedule: (a) the
audited consolidated financial statements of the Company as of and for the
fiscal year ended December 31, 2011, including the audited balance sheet and
statements of income, changes in stockholder's equity and cash flows as of and
for the period ended on such date (including the notes thereto), and (b) the
unaudited financial statements of the Company as of and for the eleven (11)
month period ended November 30, 2012, including the unaudited balance sheet and
statements of income, changes in stockholder's equity and cash flows as of and
for the period ended on such date (including the notes thereto).  The Financial
Statements (i) are derived from and in accordance with the books and records of
the Company; (ii) comply as to form with applicable accounting requirements with
respect thereto as of their respective dates; (iii) have been prepared in
conformity with GAAP applied on a consistent basis throughout the periods
indicated, except as may be indicated in the notes thereto or, in the case of
unaudited statements which do not contain footnotes, subject to normal recurring
year-end adjustments; (iv) fairly present the financial position of the Company
as of the dates indicated therein, subject, in the case of unaudited interim
period financial statements, to normal recurring year end audit adjustments,
none of which will,  individually or in the aggregate, be material in amount;
and (v) are true, complete and correct in all material respects.  Each statement
of income and cash flows contained in the Financial Statements presents fairly
the results of operations and cash flows of the Company for the period covered
by such statement.  No statement of income contained in the Financial Statements
includes any items of special or nonrecurring income or any other income not
earned in the ordinary course of business, except as expressly specified
therein.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
32

--------------------------------------------------------------------------------

Exhibit 10.1
3.11.2                None of the Company, the Company's independent auditors
nor any current or former officer, director, employee, consultant or agent of
the Company has identified or been made aware of any fraud, whether or not
material, that involves management of the Company or any current or former
officer, director, employee, consultant or agent of the Company or any claim or
allegation regarding any of the foregoing.  No attorney representing the
Company, whether or not employed by the Company, has reported to the Company
Board or any committee thereof, or to any director or officer of the Company,
evidence of a violation of securities Laws, breach of fiduciary duty or similar
violation by the Company or any officer, director, employee, consultant or agent
of the Company.  There has been no change in the Company accounting policies
since the Company's inception, except as described in the Financial Statements.
 
3.11.3                Section 3.11.3 of the Company Disclosure Schedule sets
forth the names and locations of all banks, trust companies, savings and loan
associations and other financial institutions at which the Company maintains
accounts of any nature, the account numbers of such accounts and the names of
all Persons authorized to draw thereon or make withdrawals therefrom.
 
3.12            Claims and Proceedings. Except as set forth on Section 3.12 of
the Company Disclosure Schedule:  (i) there is no outstanding Order of any
Governmental Authority against or involving the Company, any of the Company's
facilities, properties or assets or any of the Company's directors, officers,
employees or consultants (in their capacities as such or relating to their
employment, services or relationship with the Company), and (ii) no Governmental
Authority has, since May 20, 2011, challenged, questioned, commenced or given
notice of intention to commence any investigation relating to the legal right of
the Company to conduct its business as currently conducted.  Except as set forth
on Section 3.12 of the Company Disclosure Schedule, there is no action,
arbitration, hearing, cause of action, claim, counterclaim, litigation or suit
(whether civil, criminal, administrative, judicial or investigative, whether
public or private) or legal, administrative or arbitral proceeding or
investigation, in each case, before any Governmental Authority, arbitrator or
arbitration panel (each, a "Claim") (whether or not the defense thereof or
Liabilities in respect thereof are covered by insurance), pending or, to the
Company's Knowledge, threatened against or involving the Company, any of the
Company's facilities, properties or assets or any of the Company's directors,
officers, employees or consultants (in their capacities as such or relating to
their employment, services or relationship with the Company).  To the Company's
Knowledge, no event has occurred since May 20, 2011 and no circumstances exist
that would reasonably be expected to give rise to any Claim by or against the
Company.  To the Knowledge of the Company, there is no reasonable basis for any
Person to assert a Claim against the Company based upon the Company entering
into this
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
33

--------------------------------------------------------------------------------

Exhibit 10.1


Agreement, the other Transaction Documents or any of the transactions
contemplated hereby or thereby.  The Company has no Claim pending or under
investigation against any other Person.
3.13        No Finder. Except as set forth in Section 3.13 of the Company
Disclosure Schedule, no agent, broker, investment banker or other Person is or
will be entitled to any broker's or finder's fee or any other commission or
similar fee from the Company in connection with the Acquisition or any of the
other transactions contemplated by this Agreement.
 
3.14            Absence of Certain Changes and Events. Since November 30, 2012:
 (a) the Company has not experienced any event or condition, and to the
Company's Knowledge, no event or condition exists, that, individually or in the
aggregate, has had or is reasonably likely to have, a Material Adverse Effect;
(b) the Company has conducted its business in the ordinary course consistent
with past practice; (c) the Company has not entered into any Contract, letter of
intent or term sheet with respect to any acquisition, sale, license or transfer
of any asset of the Company; (d) except as required by GAAP, there has not
occurred any change in accounting methods or practices (including any change in
depreciation or amortization policies or rates or revenue recognition policies)
by the Company or any revaluation by the Company of any of its assets; (e) there
has not occurred any declaration, setting aside or payment of a dividend or
other distribution with respect to any securities of the Company, or any direct
or indirect redemption, purchase or other acquisition by the Company of any of
its securities; (f) the Company has not entered into, amended or terminated any
Material Contract outside of the ordinary course of business of the Company
pursuant to past practice, and there has not occurred any material default under
any Material Contract; (g) there has not occurred any amendment or change to the
Company Certificate of Incorporation or the Company Bylaws; (h) there has not
occurred any increase in or modification of the compensation or benefits payable
or to become payable by the Company to any director, officer, employee or
consultant of the Company paid annual compensation, any modification of any
"nonqualified deferred compensation plan" within the meaning of Section 409A of
the Code or any loan or extension of an existing loan to any director, officer,
employee or consultant of the Company (other than routine expense advances to
employees of the Company consistent with past practice and the termination of
the Incentive Compensation Plan and rights granted thereunder), and the Company
has not entered into any Contract to grant or provide, nor has the Company
granted or provided, any severance, bonus, commission, acceleration of vesting
(of benefits or equity) or other similar benefits to any director, officer,
employee or consultant of the Company; (i) the Company has not paid any bonus,
commission, change in control, retention pay or other compensation, other than
regular base compensation, to any director, officer, employee or consultant of
the Company; (j) the Company has not incurred, created or assumed any Lien on
any of its assets or properties, any Liability for borrowed money or any
Liability as guaranty or surety with respect to the obligations of any other
Person; (k) there has been no material damage, destruction or loss, whether or
not covered by insurance, affecting the assets, properties or business of the
Company; and (l) there has not occurred any announcement, any negotiation or any
entry into any Contract by the Company to do any of the things described in the
preceding clauses (a) through (k), other than negotiations and agreements with
the Buyer and its representatives regarding the Acquisition.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
34

--------------------------------------------------------------------------------

Exhibit 10.1


3.15      Foreign Corrupt Practices. The Company does not own any securities of
Buyer.  Neither the Company nor to the Company's knowledge, any director,
officer, Affiliate, employee, consultant, agent or other Person, in their
capacity as such or relating to their employment, services or relationship with
the Company or otherwise acting on behalf of the Company, has:  (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
has, directly or indirectly, given, offered, paid, promised to pay or authorized
payment of any money, any gift or anything of value with the purpose of
influencing any act or decision of the recipient in such recipient's official
capacity or inducing the recipient to use such recipient's influence to affect
an act or decision of a government official or employee or otherwise made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds or
otherwise, (iii) failed to disclose fully any contribution made by the Company
(or made by any person acting on its behalf of which the Company is aware) which
is in violation of Law or (iv) violated in any respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.
3.16            Taxes. Except as set forth on Schedule 3.16:  (a) the Company
has properly filed on a timely basis all Tax Returns that it was required to
file on or before the Closing, (b) all such Tax Returns are true, correct and
complete in all respects and were prepared in compliance with all applicable
Laws and regulations, (c) the Company has paid on a timely basis all Taxes,
whether or not shown on any Tax Return, that were due and payable, (d) all Taxes
that are required to have been withheld by the Company have been withheld and
timely paid to the appropriate authorities in compliance with all Tax
withholding provisions (including income, social security and employment Tax
withholding for all types of compensation), (e) there is no lien for Taxes upon
any of the Company's facilities, properties and assets nor, to the Knowledge of
the Company, is any taxing authority in the process of imposing any lien for
Taxes on any of the Company's facilities, properties and assets, other than
liens for Taxes that are not yet due and payable, (f) no issues that have been
raised by the relevant taxing authority in connection with any examination of
the Tax Returns are currently pending, and all deficiencies asserted or
assessments made, if any, as a result of such examinations have been paid in
full, (g) the Company has not engaged in any transaction that could give rise to
(1) a reporting obligation under Section 6111 of the Code or the regulations
thereunder, (2) a list maintenance obligation under Section 6112 of the Code or
the regulations thereunder, (3) a disclosure obligation of a "reportable
transaction" under Section 6011 of the Code and the regulations thereunder, or
(4) any similar obligation under any predecessor or successor Law or comparable
provision of the Laws of any other jurisdiction, (h) none of the Tax Returns
filed by the Company or Taxes payable by the Company are the subject of an
audit, action, suit, proceeding, claim, examination, deficiency or assessment by
any taxing authority, and no such audit, action, suit, proceeding, claim,
examination, deficiency or assessment is currently pending or, to the Company's
Knowledge, has been threatened in writing, (i) the Company is not currently the
beneficiary of any extension of time within which to file any Tax Return, and
the Company has not waived any statute of limitation with respect to any Tax or
agreed to any extension of time with respect to a Tax assessment or deficiency,
(j) the Company is not a party to or member of any joint venture, partnership,
limited liability company or other arrangement or contract which could be
treated as a partnership for United States federal income Tax purposes or any
similar provision of the Laws of any applicable jurisdiction, (k) the Company is
not, and has not been, a U.S. real property holding company (as defined in
Section 897(c)(2) of the Code) during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code, (l) the Company has never been either a
"controlled corporation" or a "distributing corporation" (within the meaning of
 Section 355(a)(1)(A) of the Code) with respect to a transaction that was
described in, or intended to qualify as a tax-free transaction pursuant to
Section 355 of the Code, (m) the Company has not made or agreed to make any
adjustment under Section 481(a) of the Code (or any corresponding provision of
state, local or foreign Tax Law) by reason of a change in accounting method or
otherwise, and will not be required to make such an adjustment as a result of
the transactions contemplated by this Agreement, (n) the Company is not a party
to any Tax sharing agreement or similar arrangement, (o) the Company has never
been a member of a group filing a consolidated federal income Tax Return or a
combined, consolidated, unitary or other affiliated group Tax Return for state,
local or foreign Tax purposes (other than a group the common parent of which is
the Company), and the Company does not have any liability for the Taxes of any
Person under Treasury Regulation Section 1.1502-6 (or any corresponding
provision of state, local or foreign Tax Law), or as a transferee or successor,
or by contract, or otherwise, (p) the unpaid Taxes of the Company did not, as of
the date of the Financial Statements, exceed the reserve for actual Taxes (as
opposed to any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) as shown on the Financial Statements,
(q) the Company has not received notice of a claim by a tax authority in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to Tax in that jurisdiction, and (r) the Company will not be
required to include any item of income in, or exclude any item of deduction
from, Taxable income for any Taxable period (or portion thereof) ending after
the Closing Date as a result of any (1) installment sale or open transaction
disposition made on or prior to the Closing Date, (2) prepaid amount received on
or prior to the Closing Date, (3) intercompany transactions or any excess loss
account described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state or local income Tax Law), or (4)
election under Section 108(i) of the Code.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
35

--------------------------------------------------------------------------------

Exhibit 10.1
3.17            No Undisclosed Liabilities. Except as set forth in Section 3.17
of the Company Disclosure Schedule, there are no Liabilities of the Company of
any kind and to the Company's Knowledge, there is no existing condition,
situation or set of circumstances which would reasonably be expected to result
in such a Liability, other than:
 
3.17.2                Liabilities disclosed or provided for in the balance sheet
included in the Financial Statements as of November 30, 2012 (the "Company
Balance Sheet"); provided, however, that all obligations of the Company to its
bondholders and lenders shall have been converted to Common Stock or paid in
full prior to the Closing Date; or
 
3.17.3                Liabilities incurred since November 30, 2012 in the
ordinary course of business.
Except for Liabilities reflected in the Financial Statements, the Company has no
off balance sheet Liability of any nature to, or any financial interest in, any
third party or entities, the purpose or effect of which is to defer, postpone,
reduce or otherwise avoid or adjust the recording of debt expenses incurred by
the Company.  All reserves that are set forth in or reflected in the Company
Balance Sheet have been established in accordance with GAAP consistently applied
and are adequate.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
36

--------------------------------------------------------------------------------

Exhibit 10.1


        3.18   Litigation. Except as set forth in Section 3.18 of the Company
Disclosure Schedule:  (a) there is no action, suit, hearing, arbitration,
claims, orders, administrative, or other proceeding, audit or investigation
(collectively, the "Proceedings") pending against, or threatened against or
affecting the Company, its business or any of its assets or pending or
threatened by the Company against any Person and (b) the Company is not subject
to any Order or settlement agreement.  Other than as set forth in Section 3.18
of the Company Disclosure Schedule, no Governmental Authority has at any time
challenged, questioned, commenced or given notice of intention to commence any
investigation relating to the legal right of the Company to conduct the business
as now conducted by the Company.  No event has occurred or circumstances exists
that reasonably may give rise to any Proceeding by or against the Company.
3.19            Interested Party Transactions. No employee, officer, director or
stockholder of the Company or Affiliate or immediate family member of any such
Person is indebted to the Company, nor is the Company indebted (or committed to
make loans or extend or guarantee credit) to any such person, other than for
payment of salary for services rendered or for other standard employee benefits
made generally available to all employees of the Company.  To the Company's
Knowledge, none of such Persons has any direct or indirect ownership interest in
any firm or corporation with which the Company is affiliated or with which the
Company has a business relationship, or any firm or corporation that competes
with the Company, except in connection with the ownership of not more than five
percent (5%) of the stock in any publicly-traded company.  No employee, officer,
director or stockholder of the Company or Affiliate or immediate family member
of any such Person is, directly or indirectly, interested in any Contract with
the Company.
 
3.20            Labor Matters.
 
3.20.1                          Except as set forth in Section 3.20.1 of the
Company Disclosure Schedule, since May 20, 2011, there have been and there are
no:  (i) labor strikes, disputes, slowdowns, picketing, representation or
certification campaigns, work stoppages or other concerted activities with
respect to employees of the Company pending or threatened against or affecting
the Company; (ii) grievance or arbitration proceedings, decisions, side letters,
letter agreements, letters of understanding or settlement agreements or (iii)
activities or proceedings of any labor union or employee association to organize
any employees of the Company.
 
3.20.2                          Except to the extent set forth in Section 3.20.2
of the Company Disclosure Schedule, since May 20, 2011, there have been and
there are no pending or threatened Claims before any Governmental Authority,
arbitrator or arbitral forum regarding:  (i) violations or alleged violations of
any federal, provincial, state or local wage and hour Law or any federal,
provincial, state or local Law with respect to discrimination or harassment on
the basis of race, color, creed, national origin, gender age, religion,
disability, veteran status, medical condition or any other basis under such
federal, provincial, state or local Law, (ii) any claimed violation of Title VII
of the 1964 Civil Rights Act, as amended, the Age Discrimination and Employment
Act, as amended, or any analogous federal, provincial, state or local Law, (iii)
any allegation or claim arising out of Executive Order 11246 or any other
applicable order relating to governmental contractors or state contractors or
(iv) any violation or alleged violation of any other federal, provincial, state
or local statute or ordinance, or any other applicable Laws with respect to
wages, hours, employment practices, terms and conditions of employment,
discrimination, harassment, retaliation, immigration, occupational health and
safety, and privacy.  The Company has complied in all material respects with all
applicable Laws related to employment and employment practices, terms and
conditions of employment, wages and hours, classification of employees as exempt
or non-exempt under applicable minimum wage and overtime compensation Laws,
classification of consultants as independent contractors, occupational health
and safety, discrimination, harassment, retaliation, immigration, and equal
employment opportunity.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
37

--------------------------------------------------------------------------------

Exhibit 10.1
3.20.3                          Except as set forth in Section 3.20.3 of the
Company Disclosure Schedule, the employment of each Company Employee is
terminable at will without cost or liability to the Company, except for amounts
earned prior to the time of termination.  Since May 20, 2011, the Company has
classified all of its employees correctly as exempt or non-exempt (as
applicable) under the Fair Labor Standards Act of 1938, as amended, and under
any similar Law of any state or other jurisdiction applicable to such employees.
 Any Persons since May 20, 2011, engaged by the Company as consultants or
contract laborers or independent contractors, rather than employees, have been
properly classified as such, are not entitled to any compensation or benefits to
which regular, full-time employees of the Company are or were at the relevant
time entitled, were and have been engaged in accordance with all applicable
Laws, and have been treated accordingly and appropriately for all Tax purposes.
 
3.20.4                          The Company has not, since May 20, 2011 been and
is a not party to or subject to, or is currently negotiating in connection with
entering into, any collective bargaining agreement or other contract or
understanding with a labor union or labor organization.
 
3.20.5                          To the Knowledge of the Company, no employee or
consultant of the Company is in material violation of:  (i) any term of any
employment or consulting Contract or (ii) any term of any other Contract or any
restrictive covenant relating to the right of any such employee or consultant to
be employed by or to render services to the Company or to use trade secrets or
proprietary information of others.  To the Knowledge of the Company, the
employment of any employee or engagement of any consultant by the Company does
not subject it to any Liability to any third party.
 
3.21            Employee Benefits.
 
3.21.1                          Section 3.21.1 of the Company Disclosure
Schedule sets forth a true and complete list of each "employee benefit plan," as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), and each and every other written, unwritten, formal or
informal plan, agreement, program, policy or other arrangement involving direct
or indirect compensation (other than workers' compensation, unemployment
compensation and other government programs), employment, severance, consulting,
disability benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits, deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation rights, other forms of incentive compensation,
post-retirement insurance benefits, or other benefits, entered into, maintained
or contributed to by the Company or with respect to which the Company has or may
in the future have any liability (contingent or otherwise).  Each plan,
agreement, program, policy or arrangement required to be set forth on the
Company Disclosure Schedule pursuant to the foregoing is referred to herein as a
"Benefit Plan."
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
38

--------------------------------------------------------------------------------

Exhibit 10.1


3.21.2                          The Company has delivered the following
documents to the Buyer with respect to each Benefit Plan:  (1) correct and
complete copies of all documents embodying such Benefit Plan, including (without
limitation) all amendments thereto, and all related trust documents, (2) a
written description of any Benefit Plan that is not set forth in a written
document, (3) the most recent summary plan description together with the summary
or summaries of material modifications thereto, if any, (4) the [*] most recent
annual actuarial valuations, if any, (5) all IRS or Department of Labor ("DOL")
determination, opinion, notification and advisory letters, (6) the [*] most
recent annual reports (Form Series 5500 and all schedules and financial
statements attached thereto), if any, (7) all material correspondence to or from
any Governmental Authority received in the last [*], (8) all discrimination
tests for the most recent [*], and (9) all material written agreements and
contracts currently in effect, including administrative service agreements,
group annuity contracts, and group insurance contracts.
 
3.21.3                          Each Benefit Plan has been maintained and
administered in all respects in compliance with its terms and with the
requirements prescribed by any and all statutes, orders, rules and regulations
(foreign and domestic), including ERISA and the Code, which are applicable to
such Benefit Plans.  All contributions, reserves or premium payments required to
be made or accrued as of the date hereof to the Benefit Plans have been timely
made or accrued.  Each Benefit Plan intended to be qualified under Section
401(a) of the Code and each trust intended to qualify under Section 501(a) of
the Code is so qualified and either: (1) has obtained a currently effective
favorable determination notification, advisory and/or opinion letter, as
applicable, as to its qualified status (or the qualified status of the master or
prototype form on which it is established) from the IRS covering the amendments
to the Code effected by the Tax Reform Act of 1986 and all subsequent
legislation for which the IRS will currently issue such a letter, and no
amendment to such Benefit Plan has been adopted since the date of such letter
covering such Benefit Plan that would adversely affect such favorable
determination; or (2) still has a remaining period of time in which to apply for
or receive such letter and to make any amendments necessary to obtain a
favorable determination.
 
3.21.4                          No plan currently or ever in the past
maintained, sponsored, contributed to or required to be contributed to by the
Company or any of its current or former ERISA Affiliates is or ever in the past
was (1) a "multiemployer plan" as defined in Section 3(37) of ERISA, (2) a plan
described in Section 413 of the Code, (3) a plan subject to Title IV of ERISA,
(4) a plan subject to the minimum funding standards of Section 412 of the Code
or Section 302 of ERISA, or (5) a plan maintained in connection with any trust
described in Section 501(c)(9) of the Code.  The term "ERISA Affiliate" means
any Person that, together with the Company, would be deemed a "single employer"
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
3.21.5                          The Company is not subject to any liability or
penalty under Sections 4975 through 4980B of the Code or Title I of ERISA.  The
Company has complied with all applicable health care continuation requirements
in Section 4980B of the Code and in ERISA.  No "Prohibited Transaction" (within
the meaning of Section 4975 of the Code or Sections 406 or 407 of ERISA and not
otherwise exempt under Section 408 of ERISA) has occurred with respect to any
Benefit Plan.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
39

--------------------------------------------------------------------------------

Exhibit 10.1


3.21.6                          No Benefit Plan provides, or reflects or
represents any liability to provide, benefits (including, without limitation,
death or medical benefits), whether or not insured, with respect to any former
or current employee, or any spouse or dependent of any such employee, beyond the
employee's retirement or other termination of employment with the Company other
than (1) coverage mandated by Part 6 of Title I of ERISA or Section 4980B of the
Code, (2) retirement or death benefits under any plan intended to be qualified
under Section 401(a) of the Code, (3) disability benefits that have been fully
provided for by insurance under a Benefit Plan that constitutes an "employee
welfare benefit plan" within the meaning of Section (3)(1) of ERISA, or (4)
benefits in the nature of severance pay with respect to one or more of the
employment contracts set forth on Section 3.21.1 of the Company Disclosure
Schedule.
 
3.21.7                          There is no contract, plan or arrangement
covering any employee or former employee of the Company that, individually or
collectively, could give rise to the payment as a result of the transactions
contemplated by this Agreement of any amount that would not be deductible by the
Company by reason of Section 280G of the Code.  For purposes of the foregoing
sentence, the term "payment" shall include any payment, acceleration,
forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement (alone or
together with any other event which, standing alone, would not by itself trigger
such entitlement or acceleration) will not (1) entitle any Person to any
payment, forgiveness of indebtedness, vesting, distribution, or increase in
benefits under or with respect to any Benefit Plan, (2) otherwise trigger any
acceleration (of vesting or payment of benefits or otherwise) under or with
respect to any Benefit Plan, or (3) trigger any obligation to fund any Benefit
Plan.
 
3.21.8                          No action, suit or claim (excluding claims for
benefits incurred in the ordinary course) has been brought or is pending or
threatened against or with respect to any Benefit Plan or the assets or any
fiduciary thereof (in that Person's capacity as a fiduciary of such Benefit
Plan).  There are no audits, inquiries or proceedings pending or threatened by
the IRS, DOL, or other Governmental Authority with respect to any Benefit Plan.
 
3.21.9                          With respect to each Benefit Plan that is a
"nonqualified deferred compensation plan" (as defined for purposes of Section
409A(d)(1) of the Code), (1) such plan has been operated since January 1, 2005
in compliance with Section 409A of the Code and all applicable IRS guidance
promulgated thereunder to the extent such plan is subject to Section 409A of the
Code and so as to avoid any tax, interest or penalty thereunder; (2) the
document or documents that evidence each such plan have conformed to the
provisions of Section 409A of the Code and the final regulations under Section
409A of the Code since December 31, 2008; and (3) as to any such plan in
existence prior to January 1, 2005 and not subject to Section 409A of the Code,
has not been "materially modified" (within the meaning of IRS Notice 2005-1) at
any time after October 3, 2004.  No stock option or similar right granted by the
Company (whether currently outstanding or previously exercised) is, has been or
would be, as applicable, subject to any tax, penalty or interest under Section
409A of the Code.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
40

--------------------------------------------------------------------------------

Exhibit 10.1
3.21.10                          No stockholder of the Company holds Company
Common Stock that is non-transferable and subject to a substantial risk of
forfeiture within the meaning of Section 83 of the Code with respect to which a
valid election under Section 83(b) of the Code has not been made.
 
3.18.11                          Except as set forth on Section 3.21.11 of the
Company Disclosure Schedule, no Benefit Plan is maintained outside the
jurisdiction of the United States, or covers any employee residing or working
outside the United States (any such Benefit Plan, a "Foreign Benefit Plan").
 With respect to any Foreign Benefit Plans, (A) all Foreign Benefit Plans have
been established, maintained and administered in compliance in all material
respects with their terms and all applicable statutes, laws, ordinances, rules,
orders, decrees, judgments, writs, and regulations of any controlling
Governmental Authority, (B) all Foreign Benefit Plans that are required to be
funded are fully funded, and with respect to all other Foreign Benefit Plans,
adequate reserves therefor have been established on the Closing Statement, and
(C) no material liability or obligation of the Company exists with respect to
such Foreign Benefit Plans that has not been disclosed on Section 3.21.11 of the
Company Disclosure Schedule.
 
3.22            Licenses, Permits and Registrations.  Section 3.22 of the
Company Disclosure Schedule contains a true and complete list of all Permits
held by the Company, including all Permits that are required for the operation
of the Company's business as currently conducted.  The Company has provided to
Buyer true and complete copies of each of the Permits listed in Section 3.22 of
the Company Disclosure Schedule.  The Company owns, holds or possesses all
Permits that are required by any Governmental Authority or Law to permit it to
conduct its business.  The Company is in compliance in all material respects
with all such Permits.  All such Permits are valid and in full force and effect.
 The Company is not in default or violation of any Permit.  No condition exists
that, with notice or lapse of time or both, would constitute a default or
violation under, any Permit held by the Company.  There is no pending or
threatened action, investigation or proceeding with respect to the revocation,
cancellation, suspension or nonrenewal of any such Permit.  The Company has not
received notice from any Governmental Authority:  (a) asserting the violation of
the terms of any such Permit, (b) threatening to revoke, cancel, suspend or not
renew the terms of any such Permit or (c) seeking to impose fines, penalties or
other sanctions for violation of the terms of any such Permit.  None of such
Permits will be terminated, or will become terminable, in whole or in part,
pursuant to their terms as a result of this Agreement or the consummation of the
Acquisition or the other transactions contemplated by this Agreement or the
other Transaction Documents.
 
3.23            Environmental Matters.
 
3.23.1                Except as listed in Section 3.23.1 of the Company
Disclosure Schedule, no written notice, notification, demand, Lien, request for
information, citation, summons, complaint or Order has been received by the
Company, and no penalty has been assessed and no action, claim, suit,
proceeding, investigation or review is pending or threatened by any Governmental
Authority or other Person against or directed at (as the case may be) the
Company, and relating to or arising under any Environmental Law.
 
3.23.2                There are no material Liabilities of the Company under any
Environmental Law of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there are no facts, circumstances or
conditions, existing, initiated or occurring prior to the Closing Date which
have resulted or may result in any such Liability.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
41

--------------------------------------------------------------------------------

Exhibit 10.1


3.23.3                Except as listed in Section 3.23.3 of the Company
Disclosure Schedule, the Company is and has been in compliance in all material
respects with all Environmental Laws and have obtained and are in compliance in
all material respects with all applicable Environmental Permits and have timely
filed all applications and renewals for all applicable Environmental Permits,
and such Environmental Permits are valid and in full force and effect and will
not be terminated or impaired or become terminable, in whole or in part.
 
3.23.4                To the Company's Knowledge, none of the property owned,
leased, occupied, or operated by the Company is affected by any condition, and
there has been no activity or failure to take any action by the Company, that
could reasonably be expected to result in any material liability or obligation
under any Environmental Law.
 
3.23.5                There are no Hazardous Substances present in quantities
greater than those allowed by applicable Environment Laws on or in the
environment at any real property owned or leased by the Company or at any
geologically or hydrologically adjoining property.  There has been no disposal,
treatment or Release of a Hazardous Substances or hazardous waste to the
environment at any facility now operated by it (or any predecessor for which it
may be responsible) or at any facility formerly owned or operated by it (or any
predecessor for which it may be responsible) that in each case that could give
rise to material liability under any Environmental Law.  No Company employee or
other Person has been injured as a result of Release of Hazardous Substances at
any facility currently or formerly operated by the Company.
 
3.23.6                No waste has been disposed of by the Company at any site
or location that could give rise to material liability under any Environmental
Law.
 
3.23.7                All Phase One, Phase Two, and other environmental
assessments or reports, and all environmental compliance audits of facilities
now or formerly owned, leased, controlled or operated by the Company have been
made available to the Buyer.
 
3.23.8                The Company has not assumed by contract, agreement
(including any administrative Order, consent agreement, lease or sale
lease-back) or operation of Law, or otherwise agreed, to (i) indemnify or hold
harmless any other Person for any material violation of any Environmental Law or
any material obligation or liability thereunder, or (ii) assume any material
liability for any Release of any Hazardous Substances, conduct any response,
removal or remedial action with regard to any Release of any Hazardous
Substances, or implement any institutional controls (including any deed
restrictions) regarding any existing Hazardous Substances.
 
3.23.9                The Company has not given any release or waiver of
liability that would waive or impair any claim, demand, or action related to any
material Release of any Hazardous Substances in, on, under, to or from any real
property against a previous owner or operator of any real property or against
any other Person who may be potentially responsible for such Release.
 
3.23.10                          To the Company's Knowledge, no underground
storage tanks, friable asbestos, lead-based paint, or polychlorinated biphenyls
are located at any property currently owned, leased or operated by the Company.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
42

--------------------------------------------------------------------------------

Exhibit 10.1
        3.24            Insurance. Section 3.24 of the Company Disclosure
Schedule sets forth a list of all insurance policies maintained in connection
with the business and assets of the Company, including all legally required
workers' compensation insurance and errors and omissions, casualty, fire and
general liability insurance.  The insurance policies to which this Section 3.24
refers are in full force and effect, and all premiums due thereon have been
paid.  Section 3.24 of the Company Disclosure Schedule also contains a list of
all pending claims which are covered by the insurance policies maintained by the
Company and any instances since June 1, 2011 of a denial of coverage of the
Company by any insurer, and, the estimated amounts of such claims as listed on
Section 3.23 of the Company Disclosure Schedule have been reasonably determined.
 No insurer under any such policy has cancelled or generally disclaimed
Liability under any such policy or indicated any intent to do so or to
materially increase the premiums payable under or not renew any such policy.
 The Company is not in breach or default, and the Company has not taken any
action or failed to take any action which, with notice or the lapse of time or
both, would constitute a breach or default, or permit termination or
modification, of any of such insurance policies.
 
3.25           Real Property.
 
3.25.1                Section 3.25.1 of the Company Disclosure Schedule sets
forth a list of each lease, sublease or similar Contract and all amendments
thereto (the "Leases") under which the Company is lessee or sublessee of, or
holds or operates, any real property owned by any third Person (the "Leased Real
Property").  The Leased Real Property comprises all of the real property
occupied or otherwise used by the Company.
 
3.25.2                Complete and correct copies of all Leases have been
delivered to the Buyer by the Company.  All Leases are valid, binding and in
full force and effect and are enforceable by the Company in accordance with
their terms and, except for amendments identified in Section 3.25.2 of the
Company Disclosure Schedule, have not been modified, amended, nor any provision
thereof waived and constitute the entire agreement between the lessor and lessee
with respect to the premises so demised.  The Company is not, nor is it alleged
to be in breach or violation of, or in default under, nor has there occurred any
event or condition which (with or without notice or lapse of time or both) would
constitute a breach or violation of, or default under, any Lease by the Company.
 None of the counterparties to any Lease has given notice of termination of, or
is seeking to amend, any Lease. The Company:  (i) does not sublease or license
to any Person the right to use or occupy the Leased Real Property or any portion
thereof, (ii) has not, except as noted on Section 3.25.2 of the Company
Disclosure Schedule, collaterally assigned or granted any security interest in
the Leased Real Property or any interest therein and (iii) has not created any
Liens on the Leased Real Property, on the estate or interest created by any
Lease.  All premises leased under the Leases are in good working condition and
repair, ordinary wear and tear excepted, and are suitable for the conduct of the
Company's business.
 
3.25.3                The Company currently does not own any real property.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
43

--------------------------------------------------------------------------------

Exhibit 10.1
3.26            Title to Tangible Property and Assets.  Except as noted on
Section 3.26 of the Company Disclosure Schedule, the Company has good and valid
title to all of its tangible properties and interests in tangible properties and
assets, real and personal reflected on the Company Balance Sheet or acquired
after November 30, 2012, or, with respect to leased tangible properties and
assets, valid leasehold interests in such properties and assets which afford the
Company valid leasehold possession of the properties and assets that are the
subject of such leases, in each case, free and clear of all Liens.  The tangible
property and equipment of the Company that is used in the operation of its
business is in good operating condition and repair, subject to normal wear and
tear, and is not obsolete, dangerous or in need of renewal or replacement,
except for renewal or replacement in the ordinary course of business consistent
with past practice.  All tangible properties used in the operation of the
Company are reflected on the Company Balance Sheet to the extent required under
GAAP to be so reflected.
 
3.27            Books and Records.  The Company has provided to the Buyer or its
counsel true, correct and complete copies of each document that has been
requested by the Buyer or its counsel in connection with this Agreement or the
Acquisition.  Without limiting the foregoing, the Company has provided to the
Buyer or its counsel true, correct and complete copies of:   (a) all documents
identified in the Company Disclosure Schedule, (b) the Company Certificate of
Incorporation and the Company Bylaws or equivalent organizational or governing
documents of the Company, each as currently in effect, (c) the minute books
containing records of all proceedings, consents, actions and meetings of the
shareholders of the Company, the Company Board and the committees of the Company
Board, and (d) the stock ledger, journal and other records reflecting all stock
issuances and transfers and all stock option and warrant grants and agreements
of the Company.  The minute books of the Company provided to the Buyer contain a
complete and accurate summary of all meetings of the stockholders of the
Company, the Company Board, the committees of the Company Board or actions by
written consent since the incorporation of the Company through the date hereof
and accurately reflect all transactions referred to in such minutes.  The books,
records and accounts of the Company:  (i) are true, correct and complete, (ii)
have been maintained in accordance with reasonable business practices, (iii) are
stated in reasonable detail and accurately and fairly reflect the transactions
and dispositions of the assets and properties of the Company, and (iv)
accurately and fairly reflect the basis for the Financial Statements.
 
3.28            Disclosure. The Company has provided the Buyer with all the
material information that the Buyer has reasonably requested for deciding
whether to enter into this Agreement and all material information that the
Company believes is reasonably necessary to enable the Buyer to make such a
decision.  Neither this Agreement nor any of the exhibits, attachments, written
statements, documents, certificates or other written items prepared for or
supplied to Buyer by or on behalf of the Company with respect to the
Acquisition:  (i) contains any untrue statement of a material fact or (ii) omits
to state a material fact required to be stated herein or therein necessary to
make the statements herein or therein, in light of the circumstances under which
they were made, not misleading.
 
3.29            Disclaimer.  It is the explicit intent, understanding and
agreement of the Buyer that the Company is not making any representation or
warranty whatsoever, oral or written, express or implied, other than those set
forth in this Agreement, the Transaction Documents and any certificates
furnished in connection with this Agreement or any Transaction Document.
 Notwithstanding anything contained herein to the contrary, the Company is not
making any representation, warranty or covenant with respect to any projections,
estimates or budgets heretofore delivered to or made available to Buyer of
future revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of the Company.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
44

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE IV  
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
Each Stockholder hereby, severally and not jointly, represents and warrants to
the Buyer that each of the representations and warranties contained in this
Article IV is true and correct as of the date hereof, as of the Closing Date and
as of the date of delivery of any First Commercial Sale Payment or Net Sales
Milestone Payment.
4.1            Organization and Qualification. Such Stockholder is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it was organized.
 
4.2            Ownership of the Shares. The number, class and series of shares
of Company Capital Stock owned of record and beneficially by such Stockholder
immediately prior to the Closing are set forth in Schedule A attached hereto.
 As of immediately prior to the Closing, such Stockholder owns beneficially and
of record all of the Shares owned by it and holds good and valid title to such
Shares, free and clear of all Liens, and will sell, assign, transfer and deliver
to the Buyer at the Closing good and valid title to such Shares, free and clear
of all Liens.  Such Stockholder has the full right, power and authority to sell,
assign, transfer and deliver good and valid title to the Shares to the Buyer,
free and clear of any Liens.  Such Stockholder is not a party to any option,
warrant, purchase right, or other Contract that could require such Stockholder
to sell, assign, transfer or otherwise dispose of any shares of Company Capital
Stock (other than this Agreement).  Such Stockholder is not a party to any right
of first refusal, right of first offer, proxy, voting agreement, voting trust,
registration rights agreement or stockholders agreement with respect to the
purchase, sale or voting of any shares of Company Capital Stock or any
securities convertible into, or exchangeable or exercisable for, any shares of
Company Capital Stock.
 
4.3            Authority; Enforceability.  Such Stockholder has the legal
capacity, full power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder.  All corporate or other actions or
proceedings, if any, to be taken by or on the part of such Stockholder to
authorize and permit the execution and delivery by it of this Agreement and the
other Transaction Documents to which such Stockholder is a party and the
instruments required to be executed and delivered by it pursuant hereto or
thereto, the performance by such Stockholder of its obligations hereunder and
thereunder, and the consummation by such Stockholder of the Acquisition and the
other transactions contemplated hereby and thereby, has been duly and properly
taken.  Each of this Agreement and the other Transaction Documents to which such
Stockholder is a party has been duly executed and delivered by such Stockholder
and, assuming the due authorization, execution and delivery by the other parties
hereto and thereto, shall constitute a legal, valid and binding obligation of
such Stockholder, enforceable against such Stockholder in accordance with its
terms.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
45

--------------------------------------------------------------------------------

Exhibit 10.1


4.4      Noncontravention.  The execution and the delivery by such Stockholder
of this Agreement and the other Transaction Documents to which such Stockholder
is a party do not, and the performance by such Stockholder of its obligations
hereunder and thereunder, and the consummation of the Acquisitions and the other
transactions contemplated hereby and thereby will not:  (i) conflict with or
violate any Law or Order to which such Stockholder or any of its assets,
property or rights is subject; (ii) conflict with or violate any provision of
the charter, by-laws or equivalent organizational or governing document of such
Stockholder that is an entity; or (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any contractual obligations or other arrangement to which such Stockholder
is a party or by which such Stockholder is bound or to which any of its assets,
properties or rights is subject (or result in the imposition of any lien upon
any of their assets, properties or rights) or require such Stockholder to obtain
any approvals.  The Stockholder's Representative is the exclusive agent
designated to act, and is authorized to act, on such Stockholder's behalf with
respect to the Transaction Documents and the Acquisition.
4.5            Purchase Entirely for Own Account. The Buyer Common Stock will be
acquired for such Stockholder's own account, not as nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
the Securities Act, and such Stockholder has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act, without prejudice, however, to such Stockholder's right
at all times to sell or otherwise dispose of all or any part of the Buyer Common
Stock in compliance with applicable federal and state securities Laws.  Nothing
contained herein shall be deemed a representation or warranty by such
Stockholder to hold the Securities for any period of time.  Except for [*], such
Stockholder is not a broker-dealer registered with the SEC under the Exchange
Act or an entity engaged in a business that would require it to be so
registered.
 
4.6            Investment Experience. Such Stockholder acknowledges that it can
bear the economic risk and complete loss of its investment in the Buyer Common
Stock and has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the investment
contemplated hereby.
 
4.7            Disclosure of Information. Such Stockholder has had an
opportunity to receive all information related to the Buyer requested by it and
to ask questions of and receive answers from the Buyer regarding the Buyer, its
business and the terms and conditions of the issuance of the Buyer Common Stock.
 Such Stockholder acknowledges receipt of copies of the SEC Filings.
 
4.8            Restricted Securities. Such Stockholder understands that the
Buyer Common Stock are characterized as "restricted securities" under the U.S.
federal securities Laws inasmuch as they are being acquired from the Buyer in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.
 
4.9            Legends. It is understood that certificates evidencing the Buyer
Common Stock may bear the following or any similar legend.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
46

--------------------------------------------------------------------------------

Exhibit 10.1

 
            4.9.1   "THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED."
4.9.2           If required by the authorities of any state in connection with
the issuance or sale of the Buyer Common Stock, the legend required by such
state authority.
 
4.9.3            Notwithstanding the provisions of Sections 4.9.1 and 4.9.2, but
subject to the requirements of Rule 144 under the Securities Act, the Buyer
shall, upon the request of any Stockholder, cause to be issued to such
Stockholder a replacement certificate for any Buyer Common Stock issued pursuant
to this Agreement without the restrictive legend set forth in Section 4.9.1 and,
to the extent legally possible, without any restrictive legend applied pursuant
to Section 4.9.2.  The normal cost of issuing such replacement certificates,
including, without limitation, the cost of obtaining any opinion of counsel,
shall be borne by the Buyer.
 
4.10         Accredited Investor. Such Stockholder is an "accredited investor"
as defined in Rule 501(a) of Regulation D under the Securities Act.
 
4.11         No General Solicitation. Such Stockholder did not learn of the
investment in the Buyer Common Stock as a result of any general solicitation or
general advertising.
 
4.12         Prohibited Transactions.  Since the earlier of:  (a) such time as
such Stockholder was first contacted by the Buyer or any other Person acting on
behalf of the Buyer regarding the transactions contemplated hereby or (b) [*]
prior to the date hereof, neither such Stockholder nor any Affiliate of such
Stockholder which:  (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Stockholder's investments or
trading or information concerning such Stockholder's investments, including in
respect of the Buyer Common Stock, or (z) is subject to such Stockholder's
review or input concerning such Affiliate's investments or trading
(collectively, "Trading Affiliates") has, directly or indirectly, other than in
compliance with applicable Law, effected or agreed to effect any short sale,
established any "put equivalent position" (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Buyer Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Buyer Common Stock or with respect to any security that includes, relates to or
derives any significant part of its value from the Buyer Common Stock or
otherwise sought to hedge its position in the Buyer Common Stock (each, a
"Prohibited Transaction").  Prior to the earlier to occur of the termination of
this Agreement and the Closing Date, such Stockholder shall not, and shall cause
its Trading Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction other than in compliance with applicable Law.  Such Stockholder
acknowledges that the representations, warranties and covenants contained in
this Section 4.12 are being made for the benefit of the Stockholder as well as
the Buyer and that each
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
47

--------------------------------------------------------------------------------

Exhibit 10.1


of the other Stockholders shall have an independent right to assert any claims
against such Stockholder arising out of any breach or violation of the
provisions of this Section 4.12.
4.13         No Finder. No agent, broker, investment banker or other Person is
or will be entitled to any broker's or finder's fee or any other commission or
similar fee from such Stockholder in connection with the Acquisition or any of
the other transactions contemplated by this Agreement.
 
ARTICLE V  
REPRESENTATIONS AND WARRANTIES OF THE BUYER
Buyer represents and warrants to the Company and the Stockholders that each of
the representations and warranties contained in this Article V is true and
correct as of the date of this Agreement and as of the Closing Date.
5.1            Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as currently conducted by
it.
 
5.2            Authority Relative to this Agreement. Buyer has all necessary
corporate power and authority to issue the Buyer Common Stock, to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, to perform its obligations hereunder and to consummate the Acquisition.
The execution and delivery by the Buyer of this Agreement and the other
Transaction Documents to which the Buyer is a party, the issuance of the Buyer
Common Stock and the consummation of the Acquisition by the Buyer have been duly
and validly authorized by all necessary corporate action on the part of the
Buyer, and no other corporate proceedings of the Buyer are necessary to
authorize the execution, delivery and performance of this Agreement or to
consummate the Acquisition.  Each of this Agreement and the other Transaction
Documents to which the Buyer is a party has been or, when executed and delivered
by the Buyer will be, duly executed and delivered by Buyer and, assuming the due
authorization, execution and delivery by the other Parties hereto and thereto,
shall constitute a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors' rights generally and to the
effect of general principles of equity which may limit the availability of
remedies (whether in a proceeding at law or in equity).
 
5.3            No Conflict. The execution and delivery of this Agreement by
Buyer does not, and the performance by Buyer of its obligations hereunder and
the consummation of the Acquisition will not: (i) conflict with or violate any
provision of the Buyer's organizational documents or by-laws, each as amended to
date, or any resolutions adopted by the Buyer Board or (ii) assuming that all
filings and notifications described in Section 5.4 have been made, conflict with
or violate any Law or Order applicable to Buyer or by which Buyer is bound or
affected.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
48

--------------------------------------------------------------------------------

Exhibit 10.1


5.4      Required Filings and Consents. The execution and delivery of this
Agreement by Buyer does not, and the performance by Buyer of its obligations
hereunder and the consummation of the Acquisition will not, require any consent,
approval, authorization or permit of, or filing by Buyer with, or notification
by Buyer to, any Governmental Authority or any Third Party, other than filings
that have been made pursuant to applicable state securities Laws and post-sale
filings pursuant to applicable state and federal securities Laws which the Buyer
undertakes to file within the applicable time periods.
5.5            Claims and Proceedings. There is no claim pending, and to the
Buyer's Knowledge, there is no Claim (whether or not the defense thereof or
Liabilities in respect thereof are covered by insurance), threatened that could
reasonably be expected to impair or delay the ability of Buyer to effect the
Closing, nor is there any Order of any Governmental Authority outstanding
against, or, to the Buyer's Knowledge, investigation by any Governmental
Authority that could reasonably be expected to impair or delay the ability of
Buyer to effect the Closing.
 
5.6            No Finder. No agent, broker, investment banker or other Person is
or will be entitled to any broker's or finder's fee or any other commission or
similar fee from the Buyer in connection with the Acquisition or any of the
other transactions contemplated by this Agreement.
 
5.7            Valid Issuance of Shares; Reservation of Shares. The Buyer Common
Stock, when issued and delivered in accordance with the terms of this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the applicable state and
federal securities Laws.
 
ARTICLE VI  
COVENANTS RELATING TO THE CONDUCT OF THE BUSINESS
6.1            Access and Information. From the date hereof until the earlier of
the Closing and the termination of this Agreement pursuant to Section 10.1,
subject to applicable Laws, the Company shall: (i) afford Buyer and its
Representatives reasonable access, during regular business hours and subject to
reasonable notice, to the Company's facilities, properties and assets; (ii)
furnish Buyer with copies of such documentation and information held by or under
the control of the Company and related to the Company's facilities, properties
and assets as Buyer may reasonably request and (iii) instruct the employees,
consultants and advisors to reasonably cooperate with Buyer in its investigation
of the Company's facilities, properties and assets.  No investigation pursuant
to this Section 6.1 shall alter any representation or warranty given hereunder
by the Company.  All information received by the Buyer pursuant to this Section
6.1 shall be governed by the terms of the Confidentiality Agreement.  In the
event that Buyer requests any document or material pursuant to this Section 6.1
for which any attorney-client or other legal privilege is available, the
Company's obligation to provide Buyer with access to such document or material
shall be conditioned upon execution by the Company and Buyer of an appropriate
common interest and confidentiality agreement in reasonable and customary form.
 
6.2            Conduct of Business. During the period from the date hereof until
the earlier of the Closing and the termination of this Agreement pursuant to
Section 10.1, except as otherwise contemplated by this Agreement or as Buyer
otherwise agrees in writing in advance, the Company shall use commercially
reasonable efforts to preserve intact the Company's facilities, properties and
assets as in existence on the date of this Agreement.  By way of amplification
and not in any way limiting the prior sentence, during the period from the date
hereof to the Closing, except as otherwise contemplated by this Agreement or as
Buyer shall otherwise consent in writing, the Company shall not:
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
49

--------------------------------------------------------------------------------

Exhibit 10.1


6.2.1            Incur, create or assume any Lien (other than in the ordinary
course of business) on any of the Company's facilities, properties and assets;
 
6.2.2            Sell, lease, license, transfer, abandon or dispose of any of
the Company's facilities, properties or assets (including Intellectual
Property);
 
6.2.3            Enter into any Contract related to the Company's facilities,
properties or assets;
 
6.2.4            Dispose of or permit to lapse any rights in, to or for the use
of any of the Company's facilities, properties or assets, or disclose to any
Person not an employee of the Company any of the Company's confidential
information or Trade Secrets not heretofore a matter of public knowledge, except
as required by judicial or administrative process;
 
6.2.5            Settle or waive any Claims or other Proceedings:  (i) that
would impair the ability of the Company to consummate the transactions
contemplated by this Agreement or (ii) affecting the Company's facilities,
properties or assets;
 
6.2.6            Initiate or file any Claim before any Governmental Authority;
 
6.2.7            (i) Hire any additional officers, (ii) hire any other
employees, or any consultants or independent contractors, (iii) pay any bonus,
increase the salary, commissions or bonus compensation of, or pay or agree to
pay any severance or other special remuneration to, any officer, director,
employee or consultant, except for (a) consideration in the aggregate amount of
not more than $[*] paid in connection with the termination of rights under the
Incentive Compensation Plan and the payment of performance bonuses for 2012 and
(b) the amendment of the employment agreements of the Management Employees in a
form acceptable to the Buyer, (iv) amend or enter into any employment or
consulting Contract with any Person, or (v) adopt or amend any Benefit Plan,
employee or compensation benefit plan, including any stock purchase, stock
issuance or stock option plan, or amend any compensation, benefit, entitlement,
grant or award provided or made under any such plan (except in each case as
required under ERISA or other applicable Law or, as to any Benefit Plan intended
to qualify under Section 401(a) of the Code, as necessary to maintain the
qualified status of such plan under the Code);
 
6.2.8            Enter into any collective bargaining agreement, work council
agreement, work force agreement or any other labor union Contract applicable to
persons employed by the Company;
 
6.2.9            Issue, sell, create or authorize any shares of its capital
stock of any class or series or any other of its securities, or issue, grant or
create any warrants, obligations, subscriptions, options, convertible
securities, or other commitments to issue shares of its capital stock or any
securities that are potentially exchangeable for, or convertible into, shares of
its capital stock;
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
50

--------------------------------------------------------------------------------

Exhibit 10.1


                 
6.2.10                          Merge, consolidate or reorganize with, acquire,
or enter into any other business combination with any Person other than Buyer,
acquire any portion of the assets or securities of any such Person, or form any
Subsidiary, or enter into any negotiations, discussions or agreement for such
purpose;
 
6.2.11                          Amend its certificate of incorporation or bylaws
or other comparable charter documents, other than as specifically contemplated
by this Agreement;
 
6.2.12                          Change, alter or obtain any insurance coverage;
 
6.2.13                          Do any other act which would cause any
representation or warranty of the Company in this Agreement to be or become
untrue in any material respect or intentionally omit to take any action
necessary to prevent any such representation or warranty from being untrue in
any material respect at such time;
 
6.2.14                          Adopt or propose any changes to its Amended and
Restated Certificate of Incorporation, by-laws or other organizational
documents;
 
6.2.15                          Enter into any Contract that limits or otherwise
restricts the Company after the Closing Date;
 
6.2.16                Make any payment of, or in respect of, any Tax to any
Person or any taxing authority, except to the extent that the Company reasonably
believes in good faith such payment is in respect of a Tax that is due and
payable or has been properly estimated in accordance with applicable Law as
applied in a manner consistent with the prior practice of the Company;
 
6.2.17                Make or change any material Tax election, change any
annual accounting period, adopt or change any material accounting method, file
any amended Tax Return, enter into any closing agreement, settle any material
Tax claim or assessment, surrender any right to any claim or Tax refund, or
consent to any extension or waiver of the limitations period applicable to any
material Tax claim or assessment;
 
6.2.18                Take any action or fail to take any action that would be
reasonably likely to cause a Material Adverse Effect;
 
6.2.19                          Enter into any Contract or take any actions
otherwise permitted under this Section 6.3, except in the ordinary course of
business; or
 
6.2.20                          Authorize or enter into any Contract with
respect to any of the foregoing.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
51

--------------------------------------------------------------------------------

Exhibit 10.1

 
 
 In addition, the Company shall continue to take commercially reasonable and
customary measures and precautions to protect and maintain the confidentiality
of the Company's facilities, properties or assets, consistent with the Company's
past practice.
 
6.3            No Shop.
 
6.3.1            From the date of signing of this Agreement until the earlier of
the Closing and the termination of this Agreement pursuant to Section 10.1, the
Company shall not directly or indirectly:  (i) solicit, initiate, encourage or
entertain any inquiries or proposals, or discuss, negotiate with or enter into
any understanding, arrangement or agreement, relating to the direct or indirect
disposition, whether by sale, merger or otherwise, of all or any portion of the
Company's facilities, properties or assets to any Person other than Buyer or its
Affiliates or (ii) disclose, directly or indirectly, to any Person (other than
Buyer and its Representatives) any confidential information concerning the
Company's facilities, properties or assets except as necessary to comply with
its obligations pursuant to this Agreement.
 
6.3.2            The Parties acknowledge that there may be no adequate remedy at
Law for a breach of Section 6.3.1 and that money damages may not be an
appropriate remedy for breach of such Section 6.3.1.  Therefore, the Parties
agree that Buyer may have the right to injunctive relief and specific
performance of Section 6.3.1 in the event of any breach of such Section 6.3.1 in
addition to any rights it may have for damages.
 
6.4            Commercially Reasonable Efforts. From the date of signing of this
Agreement until the earlier of the Closing and the termination of this Agreement
pursuant to Section 10.1, the Company and Buyer shall cooperate and use their
respective commercially reasonable efforts to fulfill as promptly as practicable
the conditions precedent to the other Party's obligations hereunder, including
securing as promptly as practicable any authorizations or consents required in
connection with the transactions contemplated hereby.
 
6.5            Notification.
 
6.5.1            Between the date of this Agreement and the earlier of the
Closing and the termination of this Agreement pursuant to Section 10.1, the
Company shall promptly notify Buyer in writing if it becomes aware of:  (i) any
fact, circumstance, event or action the existence, occurrence or taking of
which:  (A) has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to cause, any representation or warranty made by the
Company or any Stockholder hereunder to be untrue or inaccurate, (C) has caused,
or would reasonably be expected to cause, any covenant or agreement of the
Company, the Stockholders Representative or any Stockholder hereunder not to be
complied with or (D) has resulted in, or could reasonably be expected to result
in, the failure of any of the conditions set forth in Article VII to be
satisfied; (ii) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement; (iii) any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement and (iv) any Claim commenced or, to
the Company's Knowledge, threatened against, relating to or involving or
otherwise affecting any of the Company's facilities, properties or assets or
that relates to the consummation of the transactions contemplated by this
Agreement.  No such notification shall affect the representations or warranties
of the Company, or Buyer's right to rely thereon, or the conditions to the
obligations of Buyer.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
52

--------------------------------------------------------------------------------

Exhibit 10.1


 
6.5.2            Between the date of this Agreement and the Closing, Buyer shall
promptly notify the Company in writing if it becomes aware of any fact,
circumstance, event or action the existence, occurrence or taking of which:  (i)
has caused, or would reasonably be expected to cause, any representation or
warranty made by Buyer hereunder to be untrue or inaccurate, or (ii) has caused,
or would reasonably be expected to cause, any covenant or agreement of Buyer
hereunder not to be complied with.  No such notification shall affect the
representations or warranties of Buyer, or the Company's right to rely thereon,
or the conditions to the obligations of the Company.
 
6.6            Termination of 401(k) Plan. The Company will adopt, or will cause
to be adopted, all necessary corporate resolutions to terminate each 401(k) Plan
sponsored or maintained by the Company, effective as of no later than one (1)
day prior to Closing (but such termination may be contingent upon the Closing).
 Immediately prior to such termination, the Company will make all necessary
payments to fund the contributions: (i) necessary or required to maintain the
tax-qualified status of the 401(k) Plan; (ii) for elective deferrals made
pursuant to the 401(k) Plan for the period prior to termination; and (iii) for
employer matching contributions, if any, for the period prior to termination.
 For this purpose, the term "401(k) Plan" means any plan intended to be
qualified under Code Section 401(a) which includes a cash or deferred
arrangement intended to qualify under Code Section 401(k).  The Company shall
provide Buyer with a copy of resolutions duly adopted by the Company Board so
terminating any such 401(k) Plan.  In the event that termination of the
Company's 401(k) Plan would reasonably be anticipated to trigger liquidation
charges, surrender charges or other fees (other than ordinary administrative
fees in connection with such termination), the Company shall take such actions
as are necessary to reasonably estimate the amount of such charges and/or fees
and provide such estimate in writing to Buyer no later than one (1) business day
prior to the Closing Date and such charges and/or fees shall be Company Cash
Liabilities.
 
ARTICLE VII  
CONDITIONS TO CLOSING
7.1            Conditions to the Obligations of Buyer. The obligation of Buyer
to effect the Closing is subject to the satisfaction (or waiver in writing by
the Buyer) on or prior to the Closing of the following conditions:
 
7.1.1            Representations and Warranties. No event or events shall have
occurred since the date of this Agreement which, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.  The representations and warranties of the Company set forth in Article
III and the representations and warranties of the Stockholders in Article IV
shall be true and correct in all material respects as of the Closing Date.
 
7.1.2            Covenants. The Company and the Stockholders shall have
performed and complied with all of their covenants contained in this Agreement
at or before the Closing (to the extent that such covenants require performance
by the Company or the Stockholders at or before the Closing).
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
53

--------------------------------------------------------------------------------

Exhibit 10.1


7.1.3      Closing Deliverables. At the Closing, the Company and the
Stockholders shall have duly delivered to Buyer (or shall be prepared to duly
deliver to the Payment Agent, as applicable) the following:
(i)            This Agreement and the Transactional Documents;
 
(ii)            A certificate (in form and substance satisfactory to Buyer)
signed by the [*] of the Company that all of the Company's covenants,
obligations, representations and warranties have been satisfied and all Company
Board and stockholder consents have been obtained with respect to the
Acquisition;
 
(iii)            Each Stockholder shall be prepared to deliver to the Paying
Agent:  (A) stock certificates (which shall not be subject to any restrictive
legends) for the Shares to be sold by such Stockholder pursuant to this
Agreement duly endorsed in blank or in favor of Buyer and (B) an irrevocable
stock power assigning and transferring to the Buyer all Shares held by such
Stockholder;
 
(iv)            Each Stockholder shall be prepared to deliver to the Paying
Agent a duly executed and delivered letter of transmittal and release in a form
acceptable to the Buyer;
 
(v)            All notices to any Governmental Authority and all approvals of
any Governmental Authority set forth in Section 3.4 of the Company Disclosure
Schedule will have been obtained and must be final and effective and copies of
such approvals shall have been delivered to the Buyer;
 
(vi)            Each Company and UK Subsidiary officer and director shall have
resigned from such person's position with the Company or the UK Subsidiary, as
applicable, pursuant to a letter of resignation effective on the Closing Date
(in a form and substance reasonably satisfactory to Buyer);
 
(vii)            A true and correct copy of the resolutions of the meeting of
the Company Board authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
Acquisition, certified by the President of the Company shall have been delivered
to the Buyer;
 
(viii)            The Buyer shall have received from [*] an opinion addressed to
the Buyer, dated as of the Closing Date, in the form attached hereto as Exhibit
E;
 
(ix)            The Company shall have duly delivered to Buyer a certificate in
form and substance reasonably satisfactory to Buyer, duly executed and
acknowledged, certifying that the Acquisition is exempt from withholding under
Section 1445 of the Code;
 
(x)            The Company shall have duly delivered to Buyer the Closing
Balance Sheet, which shall be accompanied by such supporting documentation,
information and calculations as are necessary for the Buyer to verify and
determine the amounts set forth therein;
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
54

--------------------------------------------------------------------------------

Exhibit 10.1


 
(xi)            A Certificate of Amendment of Certificate of Incorporation of
the Company in the form attached hereto as Exhibit F shall have been filed with
the Secretary of State of the State of Delaware;
 
(xii)            All of the actions to be taken under that certain Restructuring
Agreement dated as of the date hereof, by and between the Company, [*] and the
other parties named therein shall have occurred and been consummated, including,
without limitation, (A) the removal of all security interests and Liens on the
property and assets of the Company, (B) the payment and satisfaction in full of
all amounts owed and obligations of the Company under the Credit Agreement, (C)
the cancellation of all Company Warrants, and (D) the conversion of all shares
of Company Series A Preferred Stock to Company Common Stock;
 
(xiii)            The Company Incentive Plan shall be terminated and all
participants thereof shall have acknowledged and agreed to the termination of
all benefits under the Company Incentive Plan;
 
(xiv)            A true and correct copy of the resolutions of the meeting of
the Company Board terminating the 401(k) Plan as contemplated by Section 6.6
above shall have been delivered to the Buyer;
 
(xv)            The Company Financing Documents shall have been terminated;
 
(xvi)            Each Management Employee shall have duly delivered to the Buyer
an amendment to such Management Employee's employment agreement in a form
satisfactory to the Buyer; and
 
(xvii)            The right, power and authority of Licensor under the [*]
License Agreement to grant the license to the Licensed Technology (including,
without limitation, the Patent Rights) to the Company (all as defined in the [*]
License Agreement) as provided therein shall be demonstrated to the Buyer's
satisfaction, in its sole discretion, such demonstration to consist, at the
Buyer's option, of recordation of all such Patent Rights in the name of
Licensor, of written confirmation of such right, power and authority by the
record owner(s) of any such Patent Rights, or of such other means as the Buyer
shall specify.
 
7.1.4            Consents. The consents required by the Company listed as
numbers 4 and 5 in Section 3.4 of the Company Disclosure Schedule shall have
been obtained and shall be in full force and effect.
 
7.1.5            NASDAQ. NASDAQ shall have approved the Listing of Additional
Shares of the Buyer related to the Closing Stock Payment.
 
7.1.6            No Prohibition. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of the
Acquisition shall have been issued by any court of competent jurisdiction and
remain in effect.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
55

--------------------------------------------------------------------------------

Exhibit 10.1

                7.2      Conditions to the Obligations of the Company and
Stockholders. The obligation of the Company and the Stockholders to effect the
Closing is subject to the satisfaction (or waiver) prior to the Closing of the
following conditions:
 
7.2.1            Representations and Warranties. No event or events shall have
occurred since the date of this Agreement which, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on the financial condition, business, operations, property, liabilities
or prospects of the Buyer.  The representations and warranties of Buyer set
forth in Article V shall be true and correct in all material respects as of the
Closing Date.
 
7.2.2            Covenants. Buyer shall have performed and complied with all of
its covenants contained in Article V at or before the Closing (to the extent
that such covenants require performance by Buyer at or before the Closing).
 
7.2.3            Closing Deliverables. Buyer shall have delivered to the
Company, the Stockholders Representative, the Stockholders or the Paying Agent,
as applicable, the following:
 
(i)            This Agreement and the Transaction Documents;
 
(ii)            The Buyer Stock Certificates; and
 
(iii)            A certificate (in form and substance satisfactory to Company)
signed by the Chief Executive Officer of Buyer that Section 7.2.1 and Section
7.2.2 have been satisfied, and all required consents of the Buyer Board have
been obtained with respect to the Acquisition and the issuance of the Buyer
Stock Certificates.
 
7.2.4            Consents. Any consents or approvals required by Buyer to
consummate the Acquisition shall have been obtained and shall be in full force
and effect, except to the extent the failure to obtain any such consent does not
have a Material Adverse Effect on the aggregate benefits to be derived by the
Company from the transactions contemplated by this Agreement.
 
7.2.5                          No Prohibition. No temporary restraining order,
preliminary or permanent injunction or other order preventing the consummation
of the Acquisition shall have been issued by any court of competent jurisdiction
and remain in effect.
 
ARTICLE VIII  
ADDITIONAL COVENANTS
8.1            Further Assurances. The Company and the Stockholders hereby
agree, without further consideration, to execute and deliver following the
Closing such other instruments of transfer and take such other action as Buyer
or its counsel may reasonably request in order to put Buyer in possession of,
and to vest in Buyer, good, valid and unencumbered title to the Shares in
accordance with this Agreement.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
56

--------------------------------------------------------------------------------

Exhibit 10.1


8.2            Public Announcements. Subject to applicable Laws and the
applicable rules and regulations of The NASDAQ Capital Market:  (i) neither the
Company nor any of the Stockholders will make any press release, public
statement or public announcement with respect to this Agreement or the
Acquisition without prior notice to, consultation with, and the written consent
of the Buyer, and (ii) prior to Closing, the Buyer shall not make any press
release, public statement or public announcement with respect to this Agreement
or the Acquisition without prior notice to, consultation with, and the written
consent of the Company, which consent of the Company shall not be unreasonably
withheld or delayed.
8.3            Confidentiality. The provisions of that certain Confidentiality
Agreement dated [*], by and between Buyer and the Company (the "Confidentiality
Agreement") are hereby incorporated herein and made a part hereof as if set out
verbatim and shall remain binding and in full force and effect and shall survive
any Closing.  By entering into this Agreement or accepting any portion of the
Acquisition consideration, each Stockholder agrees to, and agrees to cause their
respective Representatives to, (x) maintain the confidentiality of all
confidential, nonpublic information of the Company; (y) not use such
confidential, nonpublic information for any purpose; and (z) not disclose to any
competitor of the Company or any other Person any confidential, nonpublic
information of the Company.
 
8.4            Expenses. The Buyer shall bear its own costs and expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the Acquisition, including all fees and expenses of its
Representatives, investment banking and broker fees, and bonuses to its
employees.  The Company and the Stockholders shall bear their own costs and
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the Acquisition, including all fees and expenses of their
Representatives, investment banking and broker fees, and bonuses to employees
and no such costs or expenses shall be Liabilities of the Company following the
Closing but rather shall be paid by the Stockholders before or simultaneously
with the Closing.
 
8.5            Regulatory Filing. Prior to the Closing, each Party shall
cooperate with the other in making and maintaining all regulatory filings that
may be necessary in connection with the execution, delivery and performance of
this Agreement or the Transaction Documents.
 
8.6            Tax Matters. The following provisions shall govern the allocation
of responsibility as between Buyer and Stockholders for certain tax matters
following the Closing Date:
 
8.6.1            Tax Periods Ending on or Before the Closing Date.  Buyer shall
prepare or cause to be prepared and file all Tax Returns of the Company for all
periods ending on or prior to the Closing Date which are filed after the Closing
Date.  In the event that Buyer intends to make a claim for indemnification
against the Stockholders pursuant to Article IX hereof in relation to any such
Tax Return, the Buyer shall provide the Stockholders Representative with a draft
of such Tax Return with respect to Taxes based on or measured by income or
receipts of the Company described in the preceding sentence at least [*] prior
to submission, and shall permit the Stockholders Representative to review and
comment on such Tax Return prior to filing (it being understood and acknowledged
that the Buyer may accept any such comments in its sole discretion).
 
8.6.2            Tax Periods Beginning Before and Ending After the Closing Date.
 Buyer shall prepare or cause to be prepared and file any Tax Returns of the
Company for any Straddle Period.  In the event that Buyer intends to make a
claim for indemnification against the Stockholders pursuant to Article IX hereof
in relation to any such Tax Return, the Buyer shall provide the Stockholders
Representative with a draft of such Tax Return with respect to Taxes based on or
measured by income or receipts of the Company described in the preceding
sentence at least [*] prior to submission, and shall permit the Stockholders
Representative to review and comment on such Tax Return prior to filing (it
being understood and acknowledged that the Buyer may accept any such comments in
its sole discretion).
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
57

--------------------------------------------------------------------------------

Exhibit 10.1


8.6.3            Cooperation on Tax Matters.
 
              (i)            Buyer, the Company and the Stockholders shall
cooperate fully, as and to the extent reasonably requested by another Party, in
connection with the filing of Tax Returns pursuant to this Section 8.6 and any
audit, litigation or other proceeding with respect to Taxes.  Such cooperation
shall include the retention and (upon another Party's request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  The Company agrees:  (A) to retain all books and
records with respect to Tax matters pertinent to the Company to any period
beginning before the Closing Date until the expiration of the statute of
limitations (and any extensions thereof) of the respective periods, and to abide
by all record retention agreements entered into with any taxing authority and
(B) for a period of [*] from the Closing Date, to give the Stockholders
Representative reasonable written notice prior to transferring, destroying or
discarding any such books and records and, upon request, the Company shall allow
the Stockholders Representative to take possession of such books and records.
 
(ii)            Each Party further agrees, upon request, to use its reasonable
best efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed.
 
8.7            Audited Financial Statements. The Company (prior to the Closing)
and the Stockholders Representative (after the Closing) shall cause, and the
Stockholders (acting through the Stockholders Representative) shall pay the
costs, fees and expenses of, BDO USA, LLP to prepare any audited financial
statements of the Company requested by the Buyer to be prepared in relation to
disclosure, audit or other requirements of the Buyer under the Securities Act or
the Exchange Act.
 
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
58

--------------------------------------------------------------------------------

Exhibit 10.1
ARTICLE IX  
SURVIVAL; INDEMNIFICATION
9.1            Survival.
 
9.1.1            Representations and Warranties.  The representations and
warranties of the Company, Stockholders, Stockholders Representative and Buyer
contained in this Agreement, the Company Disclosure Schedule, the Stockholder
Disclosure Schedule and the documents delivered pursuant to Section 7.1.3 and
Section 7.2.3 and the Transaction Documents, and the Parties' indemnification
obligations pursuant to Section 9.2.1 and Section 9.3.1 shall survive the
Closing and shall expire upon the expiration of [*] after the Closing Date;
provided, however, that the representations and warranties contained in Section
3.1 (Organization and Qualification), Section 3.2 (Authority; Enforceability),
Section 3.3 (No Conflict), Section 3.5 (Capitalization), Section 3.6
(Intellectual Property), Section 3.13 (No Finder), Section 3.26 (Title to
Tangible Property and Assets), Section 5.1 (Organization and Qualification),
Section 5.2 (Authority Relative to this Agreement) and Section 5.6 (No Finder)
(collectively, the "Fundamental Representations") shall expire on the expiration
of [*] after the Closing Date; provided, further, that the representations and
warranties contained in Section 3.16 (Taxes), Section 3.22 (Employee Benefits)
and Article IV (Representations and Warranties of the Stockholders) shall expire
[*] following the expiration of the applicable statute of limitations; provided,
however, that such indemnification obligations shall not terminate with respect
to any item as to which an Indemnified Party shall have, before the termination
of such applicable period, made a Claim by delivering a Notice of Claim in
accordance with this Agreement to the Indemnifying Party, which obligations with
respect to such Notice of Claim shall survive until all such Claims have been
resolved.  The right to indemnification based upon the representations and
warranties, covenants and obligations contained in this Agreement shall not be
affected by any investigation conducted, whether before or after the execution
and delivery of this Agreement or the Closing Date.
 
9.1.2            Covenants.  All covenants and agreements made by the Company,
Stockholders, Stockholders Representative or Buyer in or pursuant to this
Agreement or any other Transaction Document (including Buyer's payment
obligations under Article II hereof) shall survive the Closing and remain in
full force and effect to give effect to their respective terms, unless otherwise
expressly provided for by their terms.
 
9.2            Indemnification by Stockholders. Subject to the limitations set
forth in Section 9.5.1, the Stockholders shall severally and not jointly
indemnify, defend, save and hold the Buyer and its Affiliates and their
respective Representatives (collectively, the "Buyer Indemnitees") harmless from
and against all Damages imposed on, sustained, incurred or suffered by, or
asserted against, any of the Buyer Indemnitees, whether in respect of Third
Party Claims or claims between the Parties hereto, resulting or arising from:
 
9.2.1            The Company's, any Stockholder's or the Stockholders
Representatives' breach of any representation or warranty contained in this
Agreement or the Transaction Documents to which the Company, a Stockholder or
the Stockholders Representative is a party;
 
9.2.2            The Company's, any Stockholder's or the Stockholders
Representative's breach or nonfulfillment of any covenant, obligation or
agreement made by the Company, a Stockholder or the Stockholders Representative
in or pursuant to this Agreement or in any Transaction Document to which the
Company, a Stockholder or the Stockholders Representative is a party;
 
9.2.3            any Pre-Closing Taxes;
 
9.2.4            any Transaction Expenses or Company Cash Liabilities;
 
9.2.5            any assertion or recovery by any Stockholder in respect of any
breach of fiduciary duty, derivative or other claim in respect of the
transactions contemplated by this Agreement, the Paying Agent Agreement or the
Escrow Agreement, including any claim as to the allocation of the consideration
provided in this Agreement, the Paying Agent Agreement or the Escrow Agreement,
fair value, interest and expenses or other amounts pursuant to appraisal rights
exercised or purportedly exercised pursuant to applicable Law;
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
59

--------------------------------------------------------------------------------

Exhibit 10.1


9.2.6            the application of Sections 280G, 409A or 4999 of the Code to
any amount paid with respect to any incentive plan or award of the Company;
 
9.2.7            any failure of the Company to obtain any consents, approvals or
filings set forth in Section 3.4 of the Company Disclosure Schedule prior to the
Closing (regardless of whether or not the Buyer waives any related condition to
the Closing under Section 7.1);
 
9.2.8            any excess of Company Cash Liabilities over the Final Company
Closing Cash;
 
9.2.9            any failure of the Company to satisfy the condition to the
Closing set forth in Section 7.1(xvii) related to the [*] License Agreement
(regardless of whether or not the Buyer waives such condition to the Closing);
and
 
9.2.10          any Taxes, interest, penalties or other amounts due in relation
to the audit by the State of Massachusetts of the Company for the years 2006
through 2011.
 
For purposes of determining whether there has been a breach by the Company, any
Stockholder or the Stockholders Representative pursuant to Section 9.2.1 hereof,
all materiality qualifiers in Article III and Article IV hereof shall be
ignored.
9.3            Indemnification by Buyer. Subject to the limitations set forth in
Section 9.5.2, Buyer shall indemnify, defend, save and hold the Stockholders and
their Representatives (collectively, the "Stockholder Indemnitees") harmless
from and against any and all Damages imposed on, sustained, incurred or suffered
by, or asserted against, any of the Stockholder Indemnitees, whether in respect
of Third Party Claims or claims between the Parties hereto, resulting or arising
from:
 
9.3.1            Buyer's breach of any representation or warranty contained in
this Agreement or the Transaction Documents to which Buyer is a party; and
 
9.3.2            Buyer's breach or nonfulfillment of any covenant, obligation or
agreement made by Buyer in or pursuant to this Agreement or in any Transaction
Document to which Buyer is a party.
 
9.4            Notice of Claims.
 
9.4.1            If:  (i) any Buyer Indemnitee or Stockholder Indemnitee (an
"Indemnified Party") believes that it has suffered or incurred or will suffer or
incur any Damages for which it is entitled to indemnification under this Article
IX or (ii) any Claim is instituted by or against a third party with respect to
which any Indemnified Party intends to claim any Damages, such Indemnified Party
shall so notify the party or parties from whom indemnification is being claimed
(the "Indemnifying Party") with reasonable promptness and reasonable
particularity in light of the circumstances then existing (the "Notice of
Claim"); provided, however, that notice to the Stockholders Representative shall
constitute notice to all Stockholders. The Notice of Claim delivered pursuant to
this Section 9.4 shall describe the Damages and/or Claim in reasonable detail
and shall indicate the amount of the Damages that have been or may be suffered
by the Indemnified Party.  The failure of an Indemnified Party to give any
notice in a timely manner or otherwise as required by this Section 9.4 shall not
affect any of such Indemnified Party's rights under this Article IX or otherwise
except and to the extent that such failure is prejudicial to the rights or
obligations of the Indemnifying Party.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
60

--------------------------------------------------------------------------------

Exhibit 10.1


9.4.2           Should any Third Party Claim be made or suit or proceeding be
instituted against any Buyer Indemnitee, which, if prosecuted successfully,
would be a matter for which such Buyer Indemnitee is entitled to indemnification
pursuant to Section 9.2, Buyer shall notify the Stockholders Representative
within [*] after Buyer's receipt of notification of the Third Party Claim,
including a description of the factual basis of the Third Party Claim and shall
indicate the amount of expected Damages; provided, however, that the failure to
give such notice in a timely manner or otherwise as required by this Section 9.4
shall not affect any Buyer Indemnitee's rights under this Article IX or
otherwise except and to the extent that such failure is prejudicial to the
rights or obligations of the Indemnifying Party.  Thereafter, Buyer shall
promptly deliver to the Stockholders Representative copies of all notices and
documents (including court papers) received by Buyer relating to the Third Party
Claim.  The Stockholders Representative shall be entitled to participate in the
defense of the Third Party Claim and, if it so chooses, to assume the defense
thereof at its own expense with counsel selected by such Stockholders
Representative and reasonably acceptable to Buyer, if the Stockholders
Representative gives written notice to Buyer of its election to assume the
defense of such Third Party Claim within [*] after the Stockholders
Representative receives notice of such claim from Buyer.  If the Stockholders
Representative assumes the defense of a Third Party Claim, the Stockholders
Representative may not consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of the Buyer Indemnitee (not to be unreasonably withheld or delayed) if:
 (i) such judgment or settlement does not include as an unconditional term
thereof the giving by each claimant or plaintiff to each Buyer Indemnitee of a
full release from all Liability in respect to such Third Party Claim, (ii) such
judgment or settlement would result in the finding or admission of any violation
of Law by Buyer or any Buyer Indemnitee or the rights of any Person, (iii) the
sole relief provided is anything other than monetary damages or (iv) as a result
of such consent or settlement, injunctive or other equitable relief would be
imposed against the Buyer or any Buyer Indemnitee.  Buyer will cooperate, at the
expense of the Stockholders Representative, as the Stockholders Representative
may reasonably request in investigating, defending and, subject to the terms set
forth above, settling such Third Party Claim.  If the Stockholders
Representative elects not to defend a Third Party Claim, is not permitted to
defend such Third Party Claim or fails to notify Buyer of its election as herein
provided, Buyer may pay, compromise, settle or defend such Third Party Claim at
the sole cost and expense of the Stockholders Representative if the Stockholders
Representative is determined to be liable to Buyer hereunder.  In any event, the
Stockholders Representative shall be entitled, at its expense, to participate in
any defense of such Third Party Claim with the consent of Buyer which shall not
be unreasonably withheld.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
61

--------------------------------------------------------------------------------

Exhibit 10.1


9.4.3            Should any Third Party Claim be made or suit or proceeding be
instituted against any Stockholder Indemnitee, which, if prosecuted
successfully, would be a matter for  which such Stockholder Indemnitee is
entitled to indemnification pursuant to Section 9.3, the Stockholder Indemnitee
shall notify Buyer within [*] after the Stockholder Indemnitee's receipt of
notification of the Third Party Claim, including a description of the factual
basis of the Third Party Claim and shall indicate the amount of the Damages.
 Thereafter, the Stockholder Indemnitee shall promptly deliver to Buyer copies
of all notices and documents (including court papers) received by the
Stockholder Indemnitee relating to the Third Party Claim.  Buyer shall be
entitled to participate in the defense of the Third Party Claim and, if it so
chooses, to assume the defense thereof at its own expense with counsel selected
by such Buyer and reasonably acceptable to the Stockholder Indemnitee, if Buyer
gives written notice to the Stockholder Indemnitee of its election to assume the
defense of such Third Party Claim within [*] after Buyer receives notice of such
claim from the Stockholder Indemnitee; if Buyer assumes the defense of a Third
Party Claim, Buyer may not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Stockholder Indemnitee (not to be unreasonably withheld or
delayed) if:  (i) such judgment or settlement does not include as an
unconditional term thereof the giving by each claimant or plaintiff to the
Stockholder Indemnitee of a full release from all Liability in respect to such
Third Party Claim, (ii) such judgment or settlement would result in the finding
or admission of any violation of Law by the Stockholder Indemnitee or the rights
of any Person, (iii) the sole relief provided is anything other than monetary
damages or (iv) as a result of such consent or settlement, injunctive or other
equitable relief would be imposed against the Stockholder Indemnitee.  The
Stockholder Indemnitee will cooperate, at the expense of Buyer, as Buyer may
reasonably request in investigating, defending and, subject to the terms set
forth above, settling such Third Party Claim.  If Buyer elects not to defend a
Third Party Claim or fails to notify the Stockholder Indemnitee of its election
as herein provided, the Stockholder Indemnitee may pay, compromise, settle or
defend such Third Party Claim at the sole cost and expense of Buyer if Buyer is
determined to be liable to the Stockholder Indemnitee hereunder; provided,
however, that no such payment in compromise or settlement of, or other
compromise or settlement of, may be effected by the Stockholder Indemnitee
without Buyer's consent (which shall not be unreasonably withheld or delayed).
 In any event, Buyer shall be entitled, at its expense, to participate in any
defense of such Third Party Claim with the consent of the Stockholder Indemnitee
which shall not be unreasonably withheld.
 
9.5            Limitation of Claims.
 
9.5.1            The Liability of each Stockholder is on a several and not a
joint basis for indemnifiable Damages pursuant to Section 9.2; provided,
however, that, notwithstanding anything to the contrary in this Agreement, any
Liabilities for a breach of any representation or warranty contained in this
Agreement or the Transaction Documents (or a breach of any covenant of a
specific Stockholder in a Transaction Document other than this Agreement) by any
Stockholder shall be the sole Liability of such Stockholder.  Damages shall not
be payable by the Stockholders under Section 9.2.1 unless and until the
aggregate amount of all Damages suffered or incurred by the Buyer Indemnitees
collectively exceeds [*] Dollars; thereafter, a Buyer Indemnitee shall be
entitled to seek compensation for Damages under Section 9.2.1 [*].  The
aggregate liability of all Stockholders for indemnifiable Damages pursuant to
Section 9.2.1 hereof shall in no event exceed [*] Dollars [*] (the
"Indemnification Cap").  Notwithstanding the foregoing, the limitations on
Damages set forth in this Section 9.5.1 shall not apply to any Damages arising
under any of Sections [*] or [*].  Buyer shall have the right:  (a) subject to
resolution of any claim for indemnification in accordance with this Agreement,
to be paid Damages from the Escrow Cash Fund or the Escrow Stock Fund; or (b) to
withhold and, subject to resolution of any claim for indemnification in
accordance with this Agreement, set off against any unpaid First Commercial Sale
Payments and Net Sales Milestone Payments Damages (in the case of Damages under
Section 9.2.1, up to the Indemnification Cap) (the "Set-Off Right").  For
avoidance of doubt, the Buyer, on behalf of itself and each Buyer Indemnitee,
does hereby agree that the liability and obligations of each Stockholder shall
be:  (i) several and not joint for all amounts due and owing a Buyer Indemnitee
(i.e. only for its Pro-Rata Share) and (ii) several and not joint for any
amounts due in excess of the Indemnification Cap.  Further, it is specifically
understood and agreed that the matters set forth and disclosed in the Company
Disclosure Schedule pursuant to Article III hereof shall be deemed disclosed for
purposes of, and shall qualify and be treated as exceptions to, the applicable
representations and warranties.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
62

--------------------------------------------------------------------------------

Exhibit 10.1


9.5.2            The Liability of Buyer for indemnifiable Damages pursuant to
Section 9.3 shall not be payable unless and until the aggregate amount of all
Damages suffered or incurred by the Stockholder Indemnitees collectively exceeds
[*] Dollars ($[*]); thereafter, a Stockholder Indemnitee shall be entitled to
seek compensation for Damages under Section 9.3.1 and Section 9.3.2 [*].  The
aggregate liability of Buyer for indemnifiable Damages pursuant to Section 9.3
hereof shall in no event exceed the Indemnification Cap.  Notwithstanding the
foregoing, the limitations on Damages set forth in this Section 9.5.2 shall not
apply to any Damages arising [*] or to payments of any First Commercial Sale
Payments or Net Sales Milestone Payments.
 
9.5.3            The right to indemnification under this Article IX, rights to
the Escrow Fund and the Set-Off Right shall constitute the sole and exclusive
monetary remedy of the Buyer Indemnitees and the Stockholder Indemnitees for
Damages or otherwise arising from or in connection with this Agreement,
including pursuant to Sections 9.2 and 9.3 and the Transaction Documents or
otherwise with respect to any of the transactions contemplated hereby, but not
arising from or in connection with payments of any First Commercial Sale
Payments and Net Sales Milestone Payments.
 
9.6       Objections to Claims. In the event that the Buyer or the Stockholders
Representative shall object in writing to any claim or claims by an applicable
Indemnified Party made in any Notice of Claim (which objection shall be
delivered to the Indemnified Party within [*] of delivery of the Notice of Claim
to the Buyer or the Stockholders Representative, as applicable, or the Buyer or
the Stockholders Representative shall be deemed to waive any right to so
object), the Indemnified Party shall have [*] following the receipt of such
written objection to respond in a written statement to the objection of the
Buyer or the Stockholders Representative, as applicable.  If after such [*]
period there remains a dispute as to any claims, the Stockholders Representative
and Buyer shall attempt in good faith for [*] to agree upon the rights of the
respective parties with respect to each of such claims.  If the Stockholders
Representative and Buyer should so agree, a memorandum setting forth such
agreement shall be prepared by the parties and signed by Buyer and the
Stockholders Representative and such agreement shall be binding on all Parties.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
63

--------------------------------------------------------------------------------

Exhibit 10.1


9.7       Resolution of Conflicts. If no agreement can be reached after good
faith negotiation between the parties pursuant to Section 9.6, Buyer or the
Stockholders Representative may initiate formal legal action pursuant to Section
11.5 of this Agreement to resolve such dispute.
9.8       Survival of Indemnification Claims. The indemnification obligations
set forth in this Article IX shall survive the Closing as described in this
Article IX.
 
9.9       Tax Effect of Indemnification Payments. All indemnity payments made by
the Company to Buyer Indemnitees, or by Buyer to the Stockholder Indemnitees,
pursuant to this Agreement shall be treated for all Tax purposes as adjustments
to the total Acquisition consideration for Tax purposes to the extent permitted
under Law.
 
9.10     Tax Benefits.  To the extent any Indemnified Party realizes any Tax
benefits (net of the Tax effect of such indemnification) as a result of any
Damages, the Indemnified Party shall pay the amount of such net Tax benefits (up
to the amount of applicable Damages payable under this Article IX) to the
applicable indemnitors promptly after such net Tax benefits are realized by the
Indemnified Party (to the extent such net Tax benefits are realized prior to the
payment of the Damages, the amount of Damages otherwise payable shall be reduced
by the amount of net Tax benefits realized).  For the avoidance of doubt, for
purposes of this Section 9.10, a net Tax benefit shall be realized when such net
Tax benefit is actually received in the form of a cash refund of Taxes
previously paid or reduces a Tax Liability otherwise payable, in each case with
respect to a Tax period beginning after the Closing Date, including that portion
of the Straddle Period beginning after the Closing Date and ending three (3)
years after the determination of the applicable Damages.
 
9.11     Insurance.  Each Indemnified Party shall use reasonable efforts to
collect any amounts available under insurance coverage, or from any other Person
alleged to be responsible, for any Damages payable under this Article IX.  The
amount of any Damages for which indemnification is provided under this Agreement
shall be net of any amounts actually recovered by the Indemnified Party under
insurance policies with respect to such Damages in excess of the sum of
(i) reasonable out-of-pocket costs and expenses relating to collection under
such policies and (ii) any deductible associated therewith to the extent paid.
 
9.12     Indemnification Not Affected by Investigation.  The Stockholders hereby
acknowledge and agree that any actual or constructive knowledge on the part of
the Buyer or any of its officers, directors, employees or agents of any breach
of any representation or warranty of the Company set forth in this Agreement,
any other Transaction Document or any other document or certificate delivered
pursuant hereto or thereto (other than any such breach waived by the Buyer in
writing) shall in no way affect or limit the applicability of the
indemnification provisions set forth in this Article IX.
 
9.13     Special Damages. No indemnified party shall be entitled to
indemnification under this Article IX with respect to any special, indirect,
exemplary and punitive damages (unless any such Damages are actually paid
pursuant to a Third Party Claim) and there shall be no Claim for any Damages
associated with any lost profits or lost opportunities.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
64

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE X
TERMINATION
10.1            Termination Prior to Closing.
 
10.1.1        By Buyer.  This Agreement may be terminated at any time prior to
the Closing by Buyer by written notice to the Company if Buyer is not then in
material breach of any provision of this Agreement and:
 
(i)        There has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Company or any
Stockholder pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Section 7.1.1 or Section 7.1.2 and such
breach, inaccuracy or failure has not been cured by the Company within [*] of
the Company's receipt of written notice of such breach from Buyer; or
 
(ii)        Any of the conditions set forth in Section 7.1 shall not have been
fulfilled by [*].
 
10.1.2        By the Company.  This Agreement may be terminated at any time
prior to the Closing by the Company by written notice to the Buyer if the
Company is not then in material breach of any provision of this Agreement and:
 
(i)        There has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 7.2.1 or Section 7.2.2 and such breach, inaccuracy or failure has not
been cured by Buyer within [*] of Buyer's receipt of written notice of such
breach from the Company; or
 
(ii)        Any of the conditions set forth in Section 7.2 shall not have been
fulfilled by [*].
 
10.1.3        By Buyer or the Company.  This Agreement may be terminated at any
time prior to the Closing by the Company or the Buyer by written notice to the
other:
 
(i)            If the Acquisition has not been consummated within [*] after the
date of this Agreement; provided, however, that a party shall not be permitted
to terminate this Agreement pursuant to this Section 10.1.3 if the failure to
consummate the Acquisition within such period is attributable to a failure on
the part of such party to perform any covenant in this Agreement required to be
performed by such party at or prior to the Closing; or
 
(ii)            In the event that a court of competent jurisdiction shall have
issued a final and nonappealable Order having the effect of permanently
restraining, enjoying otherwise prohibiting the Acquisition.
 
10.2            Effect of Termination Prior to Closing. In the event of the
termination of this Agreement in accordance with Section 10.1, this Agreement
shall thereafter become void and have no effect (and each Party shall be
responsible for its own costs, expenses and fees), and no party hereto shall any
liability to the other party hereto or their respective Affiliates, or
their respective directors, officers or employees, except for the obligations of
the parties hereto contained in Section 8.3 (Confidentiality), this Section 10.2
and in Article XI (and any related definitional provisions set forth in Article
I).
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
65

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE XI  
GENERAL
11.1            Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when so
delivered by hand or facsimile, or if mailed, [*] after mailing ([*] in the case
of overnight courier service), to the parties at the following addresses or
facsimiles (or at such other address or facsimile for a party as shall be
specified in a notice given in accordance with this Section 11.1):
 
If to the Buyer or, following the Closing, the Company:


Progenics Pharmaceuticals, Inc.
777 Old Saw Mill Road
Tarrytown, New York  10591
Attn:          Chief Executive Officer
General Counsel
Fax Nos. [*]


With a copy, which shall not constitute notice, to:


O'Melveny & Myers LLP
2765 Sand Hill Road
Menlo Park, CA 94025
Attn:            [*]
Fax No.:  [*]


If to the Stockholder Representative:


Highland Capital Management, L.P.
300 Crescent Court
Suite 700
Dallas, TX  75201
Attn:  [*]


With a copy, which shall not constitute notice, to:


Bingham McCutchen LLP
399 Park Avenue
New York, NY  10022-4689
Attn:  [*]
Fax:  [*]
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
66

--------------------------------------------------------------------------------

Exhibit 10.1




If to the Company before the Closing:


Molecular Insight Pharmaceuticals, Inc.
160 Second Street
Cambridge, MA  02142
Attn:  President
Fax No.: [*]


With a copy, which shall not constitute notice, to:


[*]
Rubin and Rudman LLP
50 Rowes Wharf, 3rd Floor
Boston, MA 02110
Attn:  [*]
Fax No.:  [*]


11.2            Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be transferred, conveyed or
assigned, in whole or in part, by operation of Law or otherwise, (i) by the
Buyer, without the prior written consent of the Company (if prior to the
Closing) or of the Stockholders Representative (if after the Closing), except
that Buyer may assign, in its sole discretion, any or all of its rights,
interests and obligations under this Agreement (A) subject to compliance with
the requirements of Section 2.9.3 or (B) to any party that, in a single
transaction or series of related transactions, acquires all of the issued and
outstanding capital stock of the Buyer (including through merger, consolidation
or entry into another form of corporate reorganization, or similar transaction
or series of related transactions) or all or substantially all of the assets and
business of the Buyer; or (ii) by any other Party, without the prior written
consent of the Buyer, except (A) by operation of law, will or the laws of
descent or (B) pursuant to Section 2.12 hereof provided that the conditions of
Section 2.12 are satisfied.  Any assignment not in accordance with the foregoing
shall be void.  Subject to this Section 11.2, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective permitted successors and assigns.
 
11.3            No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their successors and permitted assigns and nothing
herein expressed or implied shall give or be construed to give to any Person,
other than the Parties and such successors and assigns, any legal or equitable
rights hereunder.
 
11.4            Incorporation of Exhibits. All Exhibits and Schedules attached
hereto and referred to herein are hereby incorporated herein and made a part of
this Agreement for all purposes as if fully set forth herein.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
67

--------------------------------------------------------------------------------

Exhibit 10.1


11.5            Governing Law and Arbitration. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK OTHER THAN CONFLICT OF LAWS PRINCIPLES THEREOF DIRECTING THE APPLICATION OF
ANY LAW OTHER THAN THAT OF NEW YORK. COURTS WITHIN THE STATE OF NEW YORK WILL
HAVE JURISDICTION OVER ALL DISPUTES BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY. THE PARTIES HEREBY CONSENT TO AND AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO WAIVES, AND AGREES NOT
TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY CLAIM THAT:  (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, (II) SUCH PARTY AND SUCH PARTY'S PROPERTY IS IMMUNE
FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (III) ANY LITIGATION COMMENCED
IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.
Notwithstanding the foregoing, in the event that any dispute or disagreement
arising under this Agreement is not resolved by the Parties, then the Parties
shall resolve such dispute or disagreement by final and binding arbitration.
 Whenever a Party decides to institute arbitration proceedings, that Party shall
give written notice to that effect to the party.  Arbitration shall be held in
New York, New York according to the then current commercial arbitration rules of
the American Arbitration Association ("AAA").  The arbitration will be conducted
before an arbitral tribunal of [*] arbitrators.  The Buyer and the Stockholders
Representative shall each nominate [*], with the [*] to be jointly nominated by
the [*].  If the [*] do not nominate the [*] arbitrator within [*] of their
appointment, the [*] arbitrator shall be appointed by the AAA.  The first
arbitrator selected by the Buyer and the first arbitrator selected by the
Stockholders Representative shall each have significant experience in matters
relating to oncology development and/or commercialization or the specific
matters that are the subject of dispute.  Judgment upon any award rendered in
such arbitration shall be final and binding and enforceable in any court of
competent jurisdiction.  There shall be limited discovery prior to the
arbitration hearing as follows:  (i) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated; (ii) depositions of all party witnesses; and (iii) such other
depositions as may be allowed by the arbitrators upon a showing of good cause.
 The prevailing party, as determined by the arbitrators, shall be entitled to
reasonable attorney's fees, auditor costs and expenses, costs and necessary
disbursements in addition to any other Damages to which such arbitrators
determine such party may be entitled.  Any award payable as determined by the
arbitrators shall be due and payable within [*] of such determination.
11.6            Headings; Interpretation. The descriptive headings contained in
this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement. The Parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
68

--------------------------------------------------------------------------------

Exhibit 10.1


11.7             Counterparts; Facsimiles. This Agreement may be executed and
delivered (including by electronic or facsimile transmission) in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.
11.8            Entire Agreement. This Agreement (including the Schedules and
Exhibits attached hereto), the Transaction Documents executed in connection with
the consummation of the Acquisition, and the Confidentiality Agreement contain
the entire agreement between the Parties with respect to the subject matter
hereof and related transactions and supersede all prior agreements, written or
oral, with respect thereto.
 
11.9            Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached or
threatened to be breached and that an award of money damages would be inadequate
in such event.  Accordingly, it is acknowledged that the Parties shall be
entitled to equitable relief, without proof of actual damages, to enforce
performance of this Agreement in accordance with its terms, including an Order
for specific performance, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy under this Agreement.  Each party further agrees that neither the
other party nor any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 11.9, and each Party hereto irrevocably
waives any right it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.
 
11.10       Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, canceled, renewed or
extended only by a written instrument signed by the Buyer and the Company (if
prior to Closing) or the Stockholders Representative (if after the Closing).
 The provisions hereof may be waived only in writing signed by the Buyer and the
Company (if prior to Closing) or the Stockholders Representative (if after the
Closing).  No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any Party of any such right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
 Except as otherwise provided herein, the rights and remedies herein provided
are cumulative and are not exclusive of any rights or remedies that any Party
may otherwise have at Law or in equity.
 
11.11       Expenses. All costs and expenses incurred in connection with this
Agreement will be paid by the Party incurring such cost or expense, whether or
not the Acquisition is consummated; provided, however, that costs and expenses
incurred by the Company in connection with this Agreement prior to the Closing
but not paid by the Company prior to the Closing will be paid by the
Stockholders.
 
11.12       Stockholders Representative.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
69

--------------------------------------------------------------------------------

Exhibit 10.1


11.12.1   Stockholders Representative.  Each Stockholder hereby appoints
Highland Capital Management, L.P. as the stockholders' representative, and the
Stockholders Representative hereby accepts such appointment, as the exclusive
agent and attorney-in-fact, authorized and empowered to act, for and on behalf
of all of Stockholders, in connection with this Agreement or the other
Transaction Documents, as it relates to the Stockholders generally, such other
matters as are reasonably necessary or appropriate in the Stockholders
Representative sole discretion for the consummation of the Acquisition, and with
respect to any and all issues arising under this Agreement or the other
Transaction Documents, including:  (i) to commence, consent to, compromise,
settle, administer and resolve any Claim, disputes or compromise on their behalf
with Buyer including any claims with respect to indemnification hereunder,
(ii) to execute and deliver on behalf of the Stockholders any documents or
agreements contemplated by or necessary or desirable in connection with this
Agreement and the other Transaction Documents; (iii) to take such further
actions such as coordinating and administering post-Closing matters related to
the rights and obligations of Stockholders under this Agreement, including
post-Closing matters, and to take any such further actions as the Stockholders
Representative deems reasonably necessary or appropriate in its sole discretion
in connection with coordinating and administering such post-Closing matters on
behalf of Stockholders, in Stockholders Representative's sole discretion; (iv)
subsequent to the date on which any Stockholder actually executes a counterpart
signature page to any Transaction Document, on behalf of all Stockholders, to
agree to changes to any one or more of the Transaction Documents which changes
do not appear, in the sole discretion of the Stockholders' Representative, to
have any material impact on any one or more of the Stockholders, and to execute
and deliver amended and/or restated Transaction Documents reflecting such
changes on behalf of and as agent and attorney-in-fact for each Stockholder; and
(v) to appoint auditors and manage any of the Stockholders' audit rights under
this Agreement.  Without limiting the generality of the preceding sentence, each
Stockholder acknowledges and agrees that whenever:  (A) a consent of
Stockholders is required or permitted under this Agreement or the other
Transaction Documents, only the consent of Stockholders Representative shall be
required to be obtained to make such consent effective as to all Stockholders,
(B) a selection, designation or other decision is to be made by the Stockholders
pursuant to this Agreement or the other Transaction Documents, the selection,
designation or decision of the Stockholders Representative shall be final and
binding on all Stockholders and (C) any document or other item required to be
delivered to Stockholders pursuant to this Agreement or the other Transaction
Documents, such delivery shall be deemed effective if sent to the Stockholders
Representative.  The power of attorney contemplated hereby shall terminate only
when the duties of the Stockholders Representative have been fully performed or
upon resignation or removal as provided below, and shall be deemed coupled with
an interest.
 
11.12.2    Irrevocable Appointment.  Each Stockholder hereby irrevocably
appoints the Stockholders Representative as such Stockholder's exclusive, lawful
agent, for and in such Stockholder's behalf, to accept and acknowledge service
of, and upon whom may be served, all necessary processes in any action, suit or
proceeding arising under this Agreement and other Transaction Documents that may
be had or brought against such Stockholder's successors or assigns, in any court
of competent jurisdiction, such service of process or notice to have the same
force and effect as if served upon each and every Stockholder.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
70

--------------------------------------------------------------------------------


Exhibit 10.1
 
11.12.3    Stockholders Representative Liability.  The Stockholders
Representative shall act in the best interests of Stockholders as the
Stockholders Representative shall in good faith determine.  The Stockholders
Representative shall have no Liability to any Stockholder for any action taken
or omitted to be taken hereunder, unless such Liability is determined by a
judgment or a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Stockholders Representative. Except as
otherwise contemplated hereunder, the Stockholders Representative shall be
entitled to rely, as being binding upon each Stockholder, upon any document or
other paper believed by the Stockholders Representative to be genuine and
correct and to have been signed by such Stockholder, and the Stockholders
Representative shall not be liable to any Stockholder for any action taken or
omitted to be taken thereby in such reliance.
 
11.12.4                          Reliance by Buyer.
 
(i)            The Buyer shall have the right to rely upon all actions taken or
omitted to be taken by the Stockholders Representative in respect of each
Transaction Document or the Acquisition, all of which actions or omissions shall
be legally binding upon, and are hereby ratified and approved, by each of the
Stockholders.  Any document or other item is required to be delivered to the
Stockholders pursuant to this Agreement or the other Transaction Documents by
the Buyer, such delivery shall be deemed effective if sent to the Stockholders
Representative.
 
(ii)            The Buyer shall be able to rely conclusively on the actions,
instructions and decisions of the Stockholders Representative as to the
settlement of any Milestone Dispute pursuant to Article II hereof or any Claim
pursuant to Article IX hereof and as to any other action required to be taken by
the Stockholders Representative under this Agreement, the Paying Agent Agreement
or the Escrow Agreement, and no Stockholder shall have any cause of action
against any Buyer Indemnitee for any action taken by such Buyer Indemnitee in
reliance upon the actions, instructions or decisions of the Stockholders
Representative.  Notices or communications to or from the Stockholders
Representative constitute notices or communications to or from each Stockholder
for all purposes under this Agreement, the Paying Agent Agreement or the Escrow
Agreement, as applicable.
 
(iii)            All actions, decisions and instructions of the Stockholders
Representative shall be conclusive and binding upon all Stockholders, and no
Stockholder shall have any cause of action against the Stockholders
Representative for any action taken or not taken, decision made or instruction
given by the Stockholders Representative under this Agreement, the Paying Agent
Agreement or the Escrow Agreement, except for fraud, gross negligence, willful
misconduct or bad faith by the Stockholders Representative.
 
11.12.5    Costs and Expenses.  All out-of-pocket costs and expenses incurred by
the Stockholders Representative while acting on behalf of Stockholders under the
herein authorization shall be borne by the Stockholders in accordance with their
Pro-Rata Shares.  Stockholders shall pay or reimburse, and indemnify and hold
harmless, the Stockholders Representative for all amounts the Stockholders
Representative shall reasonably require to institute or defend any Claim or
other action or legal proceeding involving any matter referred to in this
Agreement or any other Transaction Document, including any and all Claims,
losses, liabilities, costs, judgments, attorneys' fees and other expenses of
every kind and nature whatsoever in relation thereto. In the event that any
Stockholder fails, for any reason, not to contribute or otherwise pay its
Pro-Rata Share of the costs and expenses of the Stockholders Representative
within [*] of a written invoice therefor, then, absent fraud on the part of the
Stockholders Representative with respect to such invoice or the costs or
expenses therein, such Stockholder shall forgo any subsequent participation in
the payment of the Acquisition consideration and such Stockholder's Pro-Rata
Share of any such subsequent payment shall be paid ratably, in proportion to
their Pro-Rata Shares, to all other Stockholders who have paid their Pro-Rata
Share of the costs and expenses of the Stockholder Representative.
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
71

--------------------------------------------------------------------------------

Exhibit 10.1


11.12.6    Replacement.  If at any time the then acting Stockholders
Representative is unwilling or unable to serve as the Stockholders
Representative, a replacement Stockholders Representative shall be designated by
the approval of Stockholders with a majority Pro Rata Share.  Such substituted
representative shall be deemed to be the Stockholders Representative for all
purposes of this Agreement.  If the position of Stockholders Representative
shall remain vacant for more than [*], the Buyer may designate any Stockholder
as the Stockholders Representative and such Stockholder shall serve as the
Stockholders Representative until the Stockholders shall elect a successor
pursuant to this Section 11.12.6.
 
11.12.7   Severability.  The provisions of this Section 11.2 are independent and
severable, are irrevocable and coupled with an interest and shall be enforceable
notwithstanding any rights or remedies that any Stockholder may have in
connection with the transactions contemplated by this Agreement, the Paying
Agent Agreement or the Escrow Agreement.
 
11.12.8    Binding Effect.  The provisions of this Section 11.12 shall be
binding upon the heirs, legal representatives, successors and assigns of each
Stockholder, and any references in this Agreement to any Stockholder shall mean
and include the successors to the rights of such Stockholder under this
Agreement, the Paying Agent Agreement or the Escrow Agreement, as applicable,
whether pursuant to testamentary disposition, the laws of descent and
distribution, assignment or otherwise.
 
11.13            Certain Information. Each Stockholder hereby acknowledges and
agrees that such Stockholder has:  (a) received all such information,
documentation and other materials necessary to allow such Stockholder to make an
informed and reasoned decision with respect to this Agreement, the Transaction
Documents, the securities represented by the Buyer Stock Certificates and
approval of the Acquisition, (b) been provided with sufficient time to review
such information, documentation and materials and discuss such information,
documentation and materials with the Stockholder's legal, tax and other advisors
and (c) reviewed such information, documentation and materials and discussed
such information, documentation and materials with such Persons as deemed
desirable or appropriate.
[SIGNATURE PAGES FOLLOW]
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
72

--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, intending to be legally bound hereby, the Parties have
caused this Agreement to be executed in their respective names by their duly
authorized representatives as of the Effective Date.


 
MOLECULAR INSIGHT PHARMACEUTICALS, INC.
                                                                          
 
 
By:          
[*]
Hereunto Duly Authorized
 
PROGENICS PHARMACEUTICALS, INC.
 
                                                                                   
 
By: 
[*]
Hereunto Duly Authorized
 
STOCKHOLDERS' REPRESENTATIVE
Highland Capital Management, L.P.              
                                     
 
 
By:            
(name)                                                      (title)
 
 
 

STOCKHOLDER SIGNATURE PAGES FOLLOW


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
73

--------------------------------------------------------------------------------

Exhibit 10.1




 
[*]
 
 
By:
 
 
 
[*]
 
 
 
By:
 
 
 
[*]
 
 
 
By:
 
 
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
74

--------------------------------------------------------------------------------

Exhibit 10.1






 
[*]
 
 
By:
 
 
 
[*]
 
 
By:
 
 
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
75

--------------------------------------------------------------------------------

Exhibit 10.1


 
[*]
 






[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
76

--------------------------------------------------------------------------------

Exhibit 10.1




[*]
 

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
77

--------------------------------------------------------------------------------

Exhibit 10.1


[*]
 

 




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
78

--------------------------------------------------------------------------------

Exhibit 10.1






 
[*]
 
 
 
By:
 
[*]
 
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
79

--------------------------------------------------------------------------------

Exhibit 10.1




[*]

 

 


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
80

--------------------------------------------------------------------------------

Exhibit 10.1




 
[*]
 



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
81

--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE A
STOCKHOLDERS
Name of Stockholder
Company Shares
Pro-Rata Share  Percentage
Number of Shares of Buyer Common Stock to be Delivered as Part of Closing Stock
Payment (including shares in the Escrow Stock Fund)
Number of Shares of the Closing Stock Payment to be Part of Escrow Stock Fund
[*]
26,666,666
9.333333%
426,180
46,667
[*]
28,165,213
9.857825%
450,129
49,289
[*]
53,475,603
18.716461%
854,633
93,582
[*]
43,752,766
15.313468%
699,245
76,567
[*]
1,600,000
0.560000%
25,571
2,800
[*]
133,333
0.046667%
2,131
233
[*]
51,650
0.018077%
825
91
[*]
55,227,401
19.329590%
882,630
96,648
[*]
153,554
0.053744%
2,454
269
[*]
63,154,773
22.10417%
1,009,322
110,521
[*]
13,333,327
4.666664
213,090
23,333
TOTAL
285,714,286
100.000000%
4,566,210
500,000



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
82

--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE B
COMPANY NOTES
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
83

--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE C
COMPANY WARRANTS
Warrant Holder
Warrants for Shares of Series A Preferred Stock
[*]
233,000
[*]
246,000
[*]
688,000
[*]
563,000
[*]
680,000
[*]
622,000
[*]
117,000



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
84

--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT A
AZEDRA PROGRAM PATENTS
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
85

--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT B
IMAGING (MIP-1404) PROGRAM PATENTS
[*]

 
 
 

 


 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
86

--------------------------------------------------------------------------------

Exhibit 10.1
 
EXHIBIT C
 
THERAPEUTIC (MIP-1095) PROGRAM PATENTS
 
[*]
 
 
 
 
 
 
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
87

--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT D
 
RUBIN AND RUDMAN LLP OPINION LETTER
 
[*]
 
 
 
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
88

--------------------------------------------------------------------------------

 
EXHIBIT E
REGULATORY ASSETS
[*]


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
89

--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT F
[*]
 
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
90

--------------------------------------------------------------------------------


 
